                       Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 1 of 63 Page ID #:1


                     1         UTZURRUM LAW OFFICES, A.P.C.
                               Joe Utzurrum, Esq.
                     2         Cal Bar Number 171701
                               11620 Wilshire Blvd. Ste. 900
                     3         Los Angeles, California 90025
                               Tele 310.887.1837
                     4         Email joe@ulawoffices.com
                     5
                               Attorneys for Plaintiff, JOSEPH R.
                     6         MEEHAN
                     7
                     8
                     9
                                                   UNITED STATES DISTRICT COURT
                    10                            CENTRAL DISTRICT OF CALIFORNIA
                    11
                               JOSEPH R. MEEHAN,                 ) Case No.
                    12                                           )
                                                Plaintiff,       ) COMPLAINT FOR DAMAGES
                    13                                           ) AND DEMAND FOR JURY TRIAL
                                          vs.                    )
                    14                                           ) 1. Libel
                    15         PELLE TSICHLIS aka PELLE          ) 2. Libel Per Se
                               PRIMEAU,                          ) 3. Trade Libel
                    16                                           )
                                                Defendants.      ) 4. False Light
                    17                                           ) 5. Intentional interference with
                                                                 )     Prospective Economic
                    18                                           )     Advantage
                                                                 ) 6. Negligent Interference with
                    19                                           )     Prospective Economic
                    20                                           )
                                                                       Advantage
                                                                 )
                    21                                           ) 7. Intentional Infliction of
                                                                 )     Emotional Distress
                    22                                           ) 8. Negligent Infliction of Emotional
                                                                 )     Distress
                    23                                           ) 9. Permanent Injunction
                                                                 ) 10. Declaratory Relief
                    24                                           )
                    25             Plaintiff, JOSEPH R. MEEHAN, an individual, hereby, by and through
                    26         his counsel of record, allege as follows:
                    27
                    28         ////
                                                                                      Complaint for Damages and
UTZURRUM LAW OFFICES, A.P.C.                                                               Demand for Jury Trial
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 2 of 63 Page ID #:2


                            I. JURISDICTION AND VENUE
 1 1. This court has original jurisdiction under 28 U.S.C. §1332, because all
 2    Plaintiffs are citizens of the state of California and defendant are citizens
 3    of states other than the state of California. Additionally, the amount in
 4     controversy in this matter exceeds $75,000.00, exclusive of costs and
 5     interests as more specifically plead infra.
 6 2. Venue is proper under U.S.C. §1391(b)(2), because a substantial amount
 7    of the events and omissions giving rise to the claim occurred in the Central
 8    District of California, and otherwise were knowingly directed at harming a
 9     citizen of the State of California and the citizen’s ability to take part in his
10     occupation within the State of California, as more specifically plead infra.
11                                     II. PARTIES
12 3. Plaintiff, JOSEPH R. MEEHAN (Meehan or Plaintiff) is, and was, at all
13    times relevant, domiciled in Los Angeles, California and thus a citizen of
14    California. Plaintiff is referred to in the complaint herein by “Joey Ryan”
15     which is one of Plaintiff’s professional wrestling pseudonym or persona.
16 4. Pelle Tsichlis (Defendant) also known as Pelle Primeau, is, and was at all
17    relevant times, domiciled in the State of Pennsylvania and thus a citizen of
18    the State of Pennsylvania.
19                      III. FACTS COMMON TO ALL CLAIMS
20 5. In early 2000, Plaintiff began training to become a professional wrestler of
21    the kind that is a theatrical performance as opposed to the competitive
22    Olympic style Greco-Roman and freestyle wrestling.
23 6. Before making his debut, Plaintiff spent approximately seven months
24    training, which included fitness training, learning wrestling moves and
25    learning how to develop a character and persona that an audience would
26     find entertaining, among other things.
27
28
                                                                   Complaint for Damages and
                                                                        Demand for Jury Trial
                                             2
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 3 of 63 Page ID #:3


     7. Plaintiff made his professional wrestling debut on or about September
 1     2000.
 2 8. Plaintiff wrestled using various names, personas and characters, with his
 3    most notable being that of “Joey Ryan”. The character and persona of
 4    “Joey Ryan” was created and used in wrestling shows by Plaintiff
 5     beginning on or about 2001.
 6 9. Plaintiff was also involved in wrestling promotions and in one instance was
 7    one of six founders of a successful Southern California promotions called
 8    Pro Wrestling Guerrilla, known as “PWG”.
 9 10. Plaintiff formed and is the principal of “Bar Wrestling” wherein the
10    wrestling shows promoted by Bar Wrestling would be held in various bars
11     in Southern California, including and notably, a popular establishment
12     called the Bootleg Theater in Los Angeles that is also a popular social
13     venue, American Legion Hall in Baldwin Park and Glass House in
14     Pomona.
15 11. Any and all persons, including defendant, who know Plaintiff and the
16    wrestling character “Joey Ryan”, knows that the two are related to,
17     associated with, principals of and owners and promoters of Bar Wrestling
18     and that Bar Wrestling is a Los Angeles, California based promotion that
19     operates in Los Angeles, California.
20 12. In addition to promotions, Plaintiff is, and was, a talented and
21    entertaining wrestler and has made wrestling appearances in some of the
22     more nationally recognized promotions, including World Wrestling
23     Entertainment (WWE) and Ring of Honor (ROH), Lucha Underground
24     (Lucha) and Impact Wrestling (Impact).
25 13. Through the years “Joey Ryan” became a popular wrestling character
26    and thus on or about 2011, ten years after Plaintiff’s creation of “Joey
27     Ryan”, Plaintiff produced merchandise that Plaintiff would sell at wrestling
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           3
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 4 of 63 Page ID #:4


       shows and on his website, for example, socks, t-shirts, sweatshirts, hats,
 1     toys, pins, comic books, autograph pictures, etc. that depict the “Joey
 2     Ryan” likeness, posed and in action.
 3 14. Having the ability to derive income from selling merchandise is one of
 4    the goals of professional wrestlers and is common for professional
 5     wrestlers after the wrestler achieves a higher level of popularity, which
 6     would be a market indicator on determining the probability of success of
 7     merchandise sales and justify incurring the cost of production.
 8 15. For the past twenty years, Plaintiff spent a great deal of resources,
 9    including, time and money, in promoting himself as a wrestler and
10     promoting his wrestling shows, including Bar Wrestling, as well as
11     developing innovative ways to keep his wrestling character “Joey Ryan”
12     popular and/or interesting to the wrestling community.
13 16. The popularity of a wrestler may be determined by how many persons
14    are interested in the wrestler’s activities and thoughts. Over the last fifteen
15     years or so “social networking” or “social media” applications and websites
16     have been one of the go-to indicators of the level of popularity and public
17     interest in persons and subject matters.
18 17. Plaintiff has performed in twelve different countries and over half of the
19    United States. Beginning in 2016, Plaintiff’s popularity and interest have
20     grown to performing in more than two hundred events per year.
21 18. Twitter is a social networking or social media service where users can
22    publish or post messages and statements in order to interact with other
23     users. The messages are called “tweets”. Registered users can publish or
24     post messages and statements, but non-registered users can only read
25     them. Unless the registered users change the default setting, tweets can
26     be read by any person who can access twitter.com. That is to say Twitter
27     is not an application that is meant to make the user’s messages more
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            4
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 5 of 63 Page ID #:5


      private. In the instant case the defendant had, and has, her Twitter
 1    messages, i.e., tweets, retweets, replies, and likes, accessible and
 2    displayed to any person who can access Twitter.
 3 19. Twitter also permits account holders to “follow” each other so that each
 4    user can be directly notified of posts made by other accountholders.
 5 20. Twitter explains what a “Like” is in its “Help Center” webpage, “Likes
 6    are represented by a small heart and are used to show appreciation for a
 7    Tweet. You can view the Tweets you've liked from your profile page by
 8    clicking or tapping into the Likes tab.”
 9 21. Twitter explains what a “Retweet” is in its “Help Center” webpage, “A
10    Retweet is a re-posting of a Tweet. Twitter's Retweet feature helps you
11    and others quickly share that Tweet with all of your followers. You can
12    Retweet your own Tweets or Tweets from someone else. Sometimes
13    people type ‘RT’ at the beginning of a Tweet to indicate that they are re-
14    posting someone else's content. This isn't an official Twitter command or
15    feature, but signifies that they are quoting another person's Tweet.” As
16    such, resending messages to the public and other users are made by the
17    volitional act of the Twitter accountholder. Defendant’s retweets were
18    made by the volitional act of the defendant.
19 22. Generally, a hashtag, i.e., “#”, that is followed by specific characters
20    make content more discoverable on social media platforms and assist in
21    engaging with other social media users based on a common theme or
22    interest. Clicking on or searching any hashtag directs a user to
23    every social media post using the same hashtag, whether Twitter,
24    Instagram, Facebook, etc. Twitter explains what a hashtag is in its “Help
25    Center” webpage,
26             A hashtag—written with a # symbol—is used to index
27             keywords or topics on Twitter. This function was
28
                                                              Complaint for Damages and
                                                                   Demand for Jury Trial
                                           5
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 6 of 63 Page ID #:6


                created on Twitter, and allows people to easily follow
 1              topics they are interested in.
                Using hashtags to categorize Tweets by keyword
 2
                •     People use the hashtag symbol (#) before a
 3              relevant keyword or phrase in their Tweet to
                categorize those Tweets and help them show more
 4
                easily in Twitter search.
 5              •     Clicking or tapping on a hashtagged word in any
                message shows you other Tweets that include that
 6
                hashtag.
 7              •     Hashtags can be included anywhere in a Tweet.
 8              •     Hashtagged words that become very popular
                are often trending topics.
 9
10 23. Instagram is another social networking or social media service that
11    allows users to upload videos and photos and uses hashtags to connect

12     users in the same manner as Twitter. When one user wants to check on

13     and routinely get updates on another Instagram account holder, the user

14     can “follow” another Instagram user, much like Twitter.

15 24. Instagram uses what it calls “stories” for Instagram accountholders to
16    more closely directly connect with their followers. Stories are posts of

17     videos, photos and statements made by the Instagram account holder that

18     are made directly available to the Instagram accountholder’s followers and

19     remain available for twenty-four hours. After an item is posted to the

20     accountholder’s story, those following are notified of the story post.

21 25. Up until June 2020 Plaintiff had 157,000 followers on his Instagram
22    account and 143,000 followers on his Twitter account.

23 26. Plaintiff has a Twitter “handle” of “JoeyRyanOnline”, which is to say that
24    such is the manner in which Plaintiff is identified in his Twitter social media

25     account. The Twitter handle is usually identified by the characters

26     following “@”. Additionally, a social media “handle” is the manner in which

27     a person is identified in the social media application/website.

28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            6
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 7 of 63 Page ID #:7


     27.   In or around June 2020, “#SpeakingOut” is a social media trend and
 1     community that is being used to accuse wrestlers, promotors,
 2     personalities and journalists of sexual misconduct.
 3 28. Patreon is website or platform that allow artists and creators to publish
 4    content, e.g., videos’, photos, etc. and also allows users to interact
 5     through chat, for example, by paying monthly membership fee. By paying
 6     the membership fee persons become “patrons”. Plaintiff is and was a
 7     member of Patreon and does, and did, have subscribers who paid Plaintiff
 8     monthly membership fees that paid for access to Plaintiff’s posted videos,
 9     photos, media, etc.
10 29. Cameo is website to create income stream. As Cameo.com describes
11    on its “Frequently Asked Questions” webpage, “Cameo operates the
12     CAMEO™ Marketplace — through our website and app — that lets fans
13     book a personalized video shout-out — a CAMEO video — from their
14     favorite talent. Our mission is to create the most personalized and
15     authentic fan experiences in the world.”
16 30. As to all of the defendant’s conduct above and below described,
17    specifically since defendant has published his statements on social
18     networking sites, Plaintiff has,
19           a. Lost followers on his Twitter account of at least 11,000 followers
20              and is no longer getting 1,000 followers per month as Plaintiff
21              was prior to defendant’s statements;
22           b. Lost followers on his Instagram account at least 8,000 followers
23              and is no longer getting 1,000 followers per month as Plaintiff
24              was prior to defendant’s statements;
25           c. Lost venues for his Bar Wrestling promotions, including Bootleg
26              Theatre in Los Angeles, American Legion Hall in Baldwin Park
27              and Glass House in Pomona;
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           7
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 8 of 63 Page ID #:8


            d. Lost revenues from Bar Wrestling in the amount of $1,500.00 per
 1             month from distribution and streaming services and $2,000.00
 2             per event with two events per month;
 3          e. Lost revenues from merchandising in the amount of $1,000.00
 4             per month;
 5          f. Lost revenues in his Patreon account in the amount of $3,000.00
 6             per month;
 7          g. Lost revenues in his Cameo account in the amount of $500.00
 8             per month;
 9          h. Lost revenues from Twitch account in the amount of $1,000.00
10             per month plus subscription shares and tips from subscribers;
11          i. Lost revenues from Wrestling Performance Bookings of
12             $8,000.00 to $10,000.00 per month.
13            IV. FALSE STATEMENTS MADE ABOUT PLAINTIFF
14 31. Defendant, Pelle Tsichlis (Defendant), also known as Pelle Primeau,
15    performs as a professional wrestler and entertainer.
16 32. As of September 10, 2020, Defendant had 277 “Following” and 545
17    “Followers” on his Twitter account wherein he used the handle
18    “primeau31”.
19 33. On or about June 20, 2020, Defendant used his Twitter account with
20    the handle “primeau31” to make the statement, “You actively pursued my
21    fiance and were instrumental in helping ruin my life. You are the lowest
22    form of human scum on the face of the earth. You’re going to burn. Your
23    time is up. And you fucking deserve it. Twitter.com/JoeyRyanOnline…”
24    (Defendant’s First Statement)
25 34. Defendant’s First Statement was published at the beginning of the
26    #SpeakingOut movement. Defendant’s Frist Statement was not intended
27    by Defendant to “speakout” about a sexual assault but so that Defendant
28
                                                             Complaint for Damages and
                                                                  Demand for Jury Trial
                                          8
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 9 of 63 Page ID #:9


      could be part of, and be a participant in, a movement that was gaining
 1    traction in the professional wrestling community. Defendant intended on
 2    being included in the class of victims that encompassed the #speakingout
 3    movement, albeit Defendant’s intentions were misplaced. The
 4    #SpeakingOut movement did not include persons whose partners
 5    committed infidelities with unknowing participants in infidelity. Defendant’s
 6    First Statement was made to cast Plaintiff in a false light, for example, that
 7    Plaintiff was a “homewrecker” of some sort. Although the incident of his
 8    partner cheating on Defendant eight years prior to Defendant’s statements
 9    herein described and Plaintiff did have a sexual encounter with the woman
10    Defendant refers to in Defendant’s First Statement, Plaintiff did not
11    “pursue” the woman and moreover had no idea that the woman was in any
12    way engaged or was in a committed relationship with Defendant, or any
13    other person.
14 35. As of June 20, 2020, Defendant’s First Statement was ”Retweeted” at
15    least 215 times, with 962 “Likes”.
16
17 36. On or about June 20, 2020, Defendant used his Twitter account with
18    the handle “primeau31” to make the statement, “o.k. I have something
19    new to share. If you know me I grew up in Philly, [sic] have a lot of friends
20    there. This is [sic] account from a friend of mine whom [sic] has zero
21    relation to the wrestling industry that looked at my Twitter tonight 2015
22    #SpeakingOut #JosephRyanMeehan #JoeyRyan” and then attached what
23    appears to be a series of text messages between Defendant and a
24    purported unidentified woman. The unidentified woman described a
25    sexual encounter with Plaintiff wherein Plaintiff made sexual advances
26    without the consent of the unidentified woman. The attached text
27    messages from the unidentified woman states, “I met up with him on a
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           9
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 10 of 63 Page ID #:10


       tinder date!!!” Defendant texted, “…what. Joey Ryan??”. The unidentified
 1     woman texted, “Like when I first got my apartment and he kept trying to
 2     come to my house and I had him kicked out of a bar because he kept
 3     touching my legs and trying to go up my skirt! …I’m SO glad I got him
 4     kicked out. It sounded so familiar like I know this person. Yup. Fucking
 5     Tinder. 2014? 2015? Maybe. He said he was traveling and I was like okay
 6     whatever, let’s go out for drinks and if [sic] course, sweeney’s cause it was
 7     close and if I need someone kicked out they’re gone and flagged. …That’s
 8     terrifying. He was pushy af [as fuck] and kept touching me and making me
 9     feel so weird.” (Defendant’s Second Statement)
10 37. Defendant’s Second Statement was false in that Plaintiff never went on
11    a date through Tinder (dating application) in Philadelphia at bar called
12     Sweeny’s in 2014 or 2015. Plaintiff has never used or been a member of
13     the application Tinder. Defendant fabricated the messages with the
14     unidentified woman in order to be a part of the #SpeakingOut movement,
15     inter alia, in order to stay connected to the professional wrestling
16     community.
17 38.    The Inqusitr is a news and media website founded on or about 2007.
18 39.    On or about June 22, 2020, in response to Defendant First Statement
19     and Defendant Second Statement, the publication Inquisitr stated “In a
20     series of tweets posted early Sunday morning, independent wrestler Pelle
21     Defendant expressed anger over Ryan’s statement, accusing the Impact
22     mainstay [i.e., Plaintiff] of “actively” pursuing his fiancée and “helping ruin
23     [his] life” in the process. In these posts Defendant claimed Ryan did this
24     by constantly sending selfies to the woman, telling her a variety of sexually
25     suggestive things, and getting her involved in his hard-partying lifestyle.”
26
27
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            10
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 11 of 63 Page ID #:11


     40.   Defendant was fully aware in making Defendant’s First Statement and
 1     Defendant’s Second Statement that others would republish the statements
 2     because of the #SpeakingOut movement.
 3
 4         1.   Posts September 3, 2020
 5 41. On or about September 3, 2020, Defendant used his Twitter account
 6    with the handle “primeau31” to make the statement, “It’s hilarious that y’all
 7     turned off replies but we haven’t forgotten that @joeyryanonline is a
 8     sexual abuser. twitter.com/BarWrestling/s…” (Defendant’s Third
 9     Statement)
10 42. Defendant’s Third Statement falsely accuses Plaintiff of being a person
11    who commits sexual abuse and was intended by Defendant to cast
12     Plaintiff in a false light. By adding Plaintiff’s promotion Bar Wrestling to
13     Defendant’s Third Statement, Defendant implied that Bar Wrestling was
14     promoted and operated by a person who commits sexual abuse and thus
15     must not be supported by any person, financially or otherwise, and thus
16     prevent Plaintiff from earning income through Bar Wrestling.
17 43. As of September 5, 2020, Defendant’s Third Statement was
18    ”Retweeted” at least 5 times, with 19 “Likes
19
20 44. On or about September 3, 2020, Defendant used his Twitter account
21    with the handle “primeau31” to make the statement in an attachment
22     showing a photo of a sign stating “I’m with a rapist” next to a drawing of a
23     hand/finger directing the reader to another screenshot of a post made by
24     Plaintiff on Plaintiff’s YouTube channel thanking supporters for visiting
25     Plaintiff’s YouTube channel and watching wrestling videos that Plaintiff
26     posted, that is to say Plaintiff was thanking his customers. (Defendant’s
27     Fourth Statement)
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            11
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 12 of 63 Page ID #:12


     45.   By adding Plaintiff’s YouTube channel to Defendant’s Fourth
 1     Statement, Defendant implied that Plaintiff’s business through YouTube
 2     was operated by a person who had committed the felony of rape and must
 3     not be supported by any person, financially or otherwise and thus prevent
 4     Plaintiff from earning income through YouTube.
 5 46. As of September 9, 2020, Defendant’s Fourth Statement was
 6    ”Retweeted” at least 3 times, with 6 “Likes”.
 7
 8 47. On or about September 3, 2020, Defendant used his Twitter account
 9    with the handle “primeau31” to make the statement, “reminder that Joey
10     Ryan (Joseph Meehan) is an accused serial sexual predator and that
11     watching any of the videos uploaded onto his YouTube channel
12     @BarWrestling playlist is giving him money.” Defendant then attached a
13     screenshot of a post made by Plaintiff on Plaintiff’s YouTube channel
14     thanking supporters for visiting Plaintiff’s YouTube channel and watching
15     wrestling videos Plaintiff posted. (Defendant’s Fifth Statement)
16 48. By adding Plaintiff’s YouTube channel and promotion Bar Wrestling to
17    Defendant’s Fifth Statement, Defendant directly stated that that Plaintiff’s
18     business through YouTube and business related to Bar Wrestling was
19     operated by a serial sexual predator, that included crimes classified as
20     felonies, and must not be supported by any person, financially or
21     otherwise and thus prevent Plaintiff from earning income through YouTube
22     and Bar Wrestling.
23 49. As of September 9, 2020, Defendant’s Fifth Statement was
24    ”Retweeted” at least 34 times, with 59 “Likes”.
25
26 50. On or about September 3, 2020, Defendant used his Twitter account
27    with the handle “primeau31” to make the statement, “He’s bragging about
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                          12
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 13 of 63 Page ID #:13


       how many views he’s getting. Piece of garbage. Report that channel.”
 1     Defendant then attached a screenshot of a post made by Plaintiff on
 2     Plaintiff’s YouTube channel thanking supporters for visiting Plaintiff’s
 3     YouTube channel and watching wrestling videos Plaintiff posted and then
 4     stated, “It’s better if we completely de-platform Joey Ryan instead of him
 5     reposting this until we forget. If you’re not blocked go to @BarWrestling on
 6     Twitter and report them. Go to their Youtube and report it. Don’t let this
 7     predator make another dime.” (Defendant’s Sixth Statement)
 8 51. Defendant’s Sixth Statement is an unequivocal call to action by
 9    defendant to his followers and any person who happens on Defendant’s
10     Twitter account to prevent Plaintiff from earning income through YouTube
11     and Bar Wrestling.
12 52. As of September 9, 2020, Defendant’s Sixth Statement was Replied to
13    1 time, ”Retweeted” at least 18 times, with 36 “Likes”.
14
15 53. On or about September 3, 2020, Defendant used his Twitter account
16    with the handle “primeau31” to make the statement, “Keep the trash out of
17     wrestling. Hey @BarWrestling – you’re the trash” with an attachment of a
18     screenshot of a post made by Plaintiff on Plaintiff’s YouTube channel
19     thanking supporters for visiting Plaintiff’s YouTube channel and watching
20     wrestling videos Plaintiff posted. (Defendant’s Seventh Statement)
21 54. Defendant’s Seventh Statement is an unequivocal call to action by
22    defendant to his followers and any person who happens on to Defendant’s
23     Twitter account to prevent Plaintiff from earning income through YouTube
24     and Bar Wrestling
25 55. As of September 9, 2020, Defendant Seventh Statement was
26    ”Retweeted” at least 2 times, with 16 “Likes”.
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           13
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 14 of 63 Page ID #:14


     56.   On or about September 3, 2020, Defendant used his Twitter account
 1     with the handle “primeau31” to make the statement, “THEY CAN’T
 2     HANDLE THE LOGIC FOLKS” then attached Twitter messages between
 3     Primeau, using the name Pelle Defendant and a Twitter user named Willie
 4     Gerardo (Gerardo) who gave support to Plaintiff, “no you sound more like
 5     your bitter!! Yeah if he messed up he did but move on!!” Defendant replied
 6     “Yes, I should move on and not the serial sexual assaulter [referring to
 7     Plaintiff] that denies the wrongdoing. How embarrassing for you to have
 8     no response to sound logic and rational thought.” Gerardo responded,
 9     “Good luck hopefully don’t see you in a posting on here or a Mugshot!!”
10     Defendant responded, “No worries I don’t molest women so I’ll be good!”
11     (Defendant’s Eighth Statement)
12 57. Defendant’s Eighth Statement was false in accusing Plaintiff of
13    molesting women. Plaintiff has never molested any woman. On the same
14     day Defendant had accused Plaintiff of committing sexual crimes against
15     women and in Defendant’s Eighth Statement the sexual crime of
16     molestation, which is a sexual assault and battery upon a woman without
17     consent. Defendant’s reference to molesting women was meant to and
18     was understood by the readers of Defendant’s Eighth Statement that
19     Plaintiff had committed similar sexual crimes as in Defendant’s past and
20     future statements herein and inter alia was meant to prevent Plaintiff from
21     earning any income from Plaintiff’s business ventures related to
22     professional wrestling.
23 58. As of September 9, 2020, Defendant Eighth Statement was Replied to
24    4 times and had 6 “Likes”.
25
26 59. On or about September 3, 2020, Defendant used his Twitter account
27    with the handle “primeau31” to make the statement, “If you have Twitter
28
                                                              Complaint for Damages and
                                                                   Demand for Jury Trial
                                          14
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 15 of 63 Page ID #:15


       and want to signal boost I made a shareable post – the traction is good on
 1     Twitter rn [right now] but I’m not seeing much on Facebook re Meehan
 2     and Bar Wrestling” and then created a link to a Defendant’s Twitter page
 3     that made the further statement “Pelle Primeau *** Twitter friends and
 4     family, especially non-wrestling business: we need your help urgently in a
 5     signal boost, marking this public and shareable*** yes man is Joseph
 6     Ryan Meehan, formally “Joey Ryan’. He was removed from wrestling after
 7     over 20 women came out with their stories of being sexually assaulted (to
 8     put it very mildly) buy this man. His serial predatory actions have been
 9     well documented over the course of the last 3 months and wrestling is
10     attempting to move on from his brand after the stories have come out. He
11     is the owner of Bar Wrestling, and have recently begun an ad campaign
12     on social media for a YouTube channel leading you to believe it’s Bar
13     Wrestling as its own private entity, uploading their entire match library for
14     free (with YouTube ads) – THE LINK WILL TAKE YOU TO THE “JOEY
15     RYAN” YOUTUBE PAGE AS HE HAS ALL THE MATCHES UPLOADED
16     THERE IN AN ATTEMPT TO MONETIZE AND MAKE MONEY OFF OF
17     PROFESSIONAL WRESTLING TO THOSE WHO WOULDN'T KNOW
18     OTHERWISE. Please, if you know ANYONE who casually watches
19     wrestling here and there when they’re bored on YouTube, or watch weekly
20     on TV, SHARE this status and let me know to NOT watch Bar Wrestling
21     on YouTube, do NOT allow Joe Meehan to make a DIME off of
22     professional wrestling any more. Please help us stop this man every time
23     he tries to worm his way back.” The Twitter page further attaches
24     screenshots of Plaintiff’s social media page that has photos of Plaintiff.
25     (Defendant’s Ninth Statement)
26 60. Defendant’s Ninth Statement is an unequivocal call to action by
27    defendant to his followers and any person who happens on Defendant’s
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           15
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 16 of 63 Page ID #:16


       Twitter account to prevent Plaintiff from earning income through YouTube,
 1     Bar Wrestling and any, and all, past, present or future ventures related to
 2     professional wrestling. The Statement taken as whole, vis-à-vis the many
 3     accusatory statements by Defendant of Plaintiff committing sexual crimes
 4     upon women, was understood by all readers of Defendant’s Ninth
 5     Statement that Plaintiff had committed numerous sexual crimes. Plaintiff
 6     has never committed the acts that Defendant accused Plaintiff of
 7     committing. Defendant’s Ninth Statement is an assault on Plaintiff’s right
 8     to make any form of income big or small in the professional wrestling
 9     world, past, present and future.
10 61. As of September 9, 2020, Defendant’s Ninth Statement was
11    ”Retweeted” at least 3 times, with 2 “Likes”.
12
13 62. On or about September 3, 2020, Defendant used his Twitter account
14    with the handle “primeau31” to make the statement, “It’s better if we
15     completely de-platform Joey Ryan instead of reposting this until we forget.
16     If you’re not blocked go to @BarWrestling on Twitter and report them. Go
17     to their Youtube and report it. Don’t let this predator make another dime.”
18     (Defendant’s Tenth Statement)
19 63. Defendant’s Ninth Statement is an unequivocal call to action by
20    defendant to his followers and any person who happens on Defendant’s
21     Twitter account to prevent Plaintiff from earning income through YouTube,
22     Bar Wrestling and any, and all, past, present or future ventures related to
23     professional wrestling.
24 64. As of September 9, 2020, Defendant’s Tenth Statement was Replied
25    to 3 times, ”Retweeted” at least 34 times, with 89 “Likes”.
26
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                          16
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 17 of 63 Page ID #:17


     65.   On or about September 3, 2020, Defendant used his Twitter account
 1     with the handle “primeau31” to make the statement, “Even if you were to
 2     use AdBlock or what the more view this has the more likely it is to be other
 3     people’s recommended videos who might not know and he will still get
 4     paid. He does not deserve to get any more from a scene he took
 5     advantage of and harmed so much. Joey Ryan owns and operates Bar
 6     Wrestling and is putting ads on these videos featuring stars of AEW,
 7     WWE, and elsewhere to get money since he lost all his jobs because is a
 8     sexual predator (ewrestlingnews.com/news/15-secual…) Supporting this
 9     is supporting him. Don’t watch.” (Defendant’s Eleventh Statement)
10 66. Defendant’s Eleventh Statement is an unequivocal call to action by
11    defendant to his followers and any person who happens on Defendant’s
12     Twitter account to prevent Plaintiff from earning income through YouTube,
13     Bar Wrestling and any, and all, past, present or future ventures related to
14     professional wrestling. The Statement taken as whole, vis-à-vis the many
15     accusatory statements by Defendant of Plaintiff committing sexual crimes
16     upon women, was understood by all readers of Defendant’s Eleventh
17     Statement that Plaintiff had committed numerous sexual crimes. Plaintiff
18     has never committed the acts that Defendant accused Plaintiff of
19     committing. Defendant’s Twelfth Statement is an assault on Plaintiff’s right
20     to make any form of income big or small in the professional wrestling
21     world, past, present and future.
22 67. As of September 9, 2020, Defendant’s Eleventh Statement was
23    ”Retweeted” at least 38 times, with 72 “Likes”.
24
25 68. On or about September 3, 2020, Defendant used his Twitter account
26    with the handle “primeau31” to make the statement, “Joey Ryan owns and
27     operates Bar Wrestling and is putting ads on these videos featuring stars
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                          17
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 18 of 63 Page ID #:18


       of AEW, WWE, and elsewhere to get money since he lost all his jobs
 1     because is a sexual predator (ewrestlingnews.com/news/15-sexual…)
 2     Supporting this is supporting him. Don’t watch.” (Defendant’s Twelfth
 3     Statement)
 4 69. Defendant’s Twelfth Statement is an unequivocal call to action by
 5    defendant to his followers and any person who happens on Defendant’s
 6     Twitter account to prevent Plaintiff from earning income through YouTube,
 7     Bar Wrestling and any, and all, past, present or future ventures related to
 8     professional wrestling. The Statement taken as whole, vis-à-vis the many
 9     accusatory statements by Defendant of Plaintiff committing sexual crimes
10     upon women, was understood by all readers of Defendant’s Twelfth
11     Statement that Plaintiff had committed numerous sexual crimes. Plaintiff
12     has never committed the acts that Defendant accused Plaintiff of
13     committing. Defendant’s Twelfth Statement is an assault on Plaintiff’s right
14     to make any form of income big or small in the professional wrestling
15     world, past, present and future.
16 70. As of September 9, 2020, Defendant’s Twelfth Statement was Replied
17    to 3 times and ”Retweeted” at least 133 times, with 170 “Likes”.
18
19 71. On or about September 3, 2020, Defendant used his Twitter account
20    with the handle “primeau31” to make the statement, “Hi @BarWrestling is
21     there a reason you blocked replies?? Maybe because you’re Joe Meehan
22     trying to get royalties? Don’t worry we’ll make sure this doesn’t work
23     (handshake emoji) htwitter.com/BarWrestling/s…” (Defendant’s
24     Thirteenth Statement)
25 72. Defendant’s Thirteenth Statement is an unequivocal call to action by
26    defendant to his followers and any person who happens on Defendant’s
27     Twitter account to prevent Plaintiff from earning income related to Bar
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                          18
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 19 of 63 Page ID #:19


       Wrestling. The handshake emoji was essentially saying “let’s all agree” to
 1     terminate Plaintiff’s income stream from professional wrestling forever.
 2 73. As of September 9, 2020, Defendant’s Thirteenth Statement had 7
 3    “Likes”.
 4
 5 74. On or about September 3, 2020, Defendant used his Twitter account
 6    with the handle “primeau31” to make the statement, “as a reminder Joey
 7     Ryan ran Bar Wrestling and these videos are straight up on his YouTube
 8     account [sic] watching these matches, no matter how many of your
 9     favorites are in them, generates revenue for an accused serial sexual
10     predator twitter.com/BarWrestling/s…” (Defendant’s Fourteenth
11     Statement)
12 75. Defendant’s Fourteenth Statement is an unequivocal call to action by
13    defendant to his followers and any person who happens on Defendant’s
14     Twitter account to prevent Plaintiff from earning income through YouTube,
15     Bar Wrestling and any, and all, past, present or future ventures related to
16     professional wrestling. The Statement taken as whole, vis-à-vis the many
17     accusatory statements by Defendant of Plaintiff committing sexual crimes
18     upon women, was understood by all readers of Defendant’s Twelfth
19     Statement that Plaintiff had committed numerous sexual crimes. Plaintiff
20     has never committed the acts that Defendant accused Plaintiff of
21     committing. Defendant’s Twelfth Statement is an assault on Plaintiff’s right
22     to make any form of income big or small in the professional wrestling
23     world, past, present and future.
24 76. As of September 9, 2020, Defendant’s Fourteenth Statement was
25    Replied 1 time, ”Retweeted” at least 12 times, with 16 “Likes”.
26
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                          19
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 20 of 63 Page ID #:20


          2.    Posts September 4, 2020
 1 77. On or about September 4, 2020, Defendant used his Twitter account
 2    with the handle “primeau31” to make the statement using attachments that
 3     purported to be screenshots of Twitter messages between Defendant
 4     using the name Pelle Tsichils and another Twitter user named Steve
 5     Robbins (Robbins). Robbins expressed support for Plaintiff in the
 6     message with, “I think it is sad that you [Defendant] can’t move on from
 7     something that your ex did years ago. It’s okay buddy time heals all
 8     wounds. …I think you’re pathetic for hiding behind this warrior gimmic
 9     because your girl cheated on you.” Defendant responded, “We all know
10     he’s [referring to Plaintiff] a sexual predator” and “Have fun grabbing some
11     of the AMAZING Mexican food from that taco truck with Joe tonight bro!”
12     (Defendant’s Fifteenth Statement)
13 78. The reference to the “taco truck” was a reference by Defendant to an
14    accusation against Plaintiff by an accuser that before Plaintiff assaulted
15     the accuser, Plaintiff “took me [the accuser] straight to a bar where I only
16     had a few drinks (strong mixed cocktails) and it got me pretty messed up”.
17 79. Plaintiff published a video on youtube.com on or about July 18, 2020
18    refuting the false accusations made by another person. In the video
19     Plaintiff explained that the “bar” where the accuser had drinks with Plaintiff
20     served food from a taco truck in the parking lot where the two also ate
21     dinner. The accuser then stated that Plaintiff assaulted her after dinner
22     and drinks. Defendant’s Fifteenth Statement implied, that (1) Robbins and
23     Plaintiff planned to assault women after getting them drunk at the “taco
24     truck”; that (2) Robbins was in a relationship with Plaintiff and enjoyed
25     getting assaulted by Plaintiff in the manner Hasler falsely claimed she was
26     assaulted; and, or, that (3) Defendant was warning Robbins not to meet
27     Plaintiff at the taco truck or Plaintiff would assault him.
28
                                                                     Complaint for Damages and
                                                                          Demand for Jury Trial
                                            20
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 21 of 63 Page ID #:21


     80.   The implication was false and since Plaintiff never assaulted any
 1     person and did not use alcohol or other intoxicant to assault women.
 2 81. As of September 9, 2020, Defendant’s Fifteenth Statement was
 3    Replied to 1 time and had 1 “Likes”.
 4
 5         3.   Posts on August 31, 2020
 6 82. On or about August 31, 2020, Defendant used his Twitter account with
 7    the handle “primeau31” to make the statement, “Hi if you’re new here this
 8     morning don’t allow Joe Meehan back in professional wrestling (thumbs
 9     up emoji)(4 handshake emoji’s)” The post included a direct link to
10     Defendant’s Video, infra, Defendant posted on YouTube and an
11     attachment that when clicked would play Defendant’s Video while using
12     the Twitter application. (Defendant’s Sixteenth Statement)
13 83. Defendant’s Sixteenth Statement is an unequivocal call to action by
14    defendant to his followers and any person who happens on Defendant’s
15     Twitter account to prevent Plaintiff from earning income through YouTube,
16     Bar Wrestling and any, and all, past, present or future ventures related to
17     professional wrestling. The Statement taken as whole, vis-à-vis the many
18     accusatory statements by Defendant of Plaintiff committing sexual crimes
19     upon women, was understood by all readers of Defendant’s Sixteenth
20     Statement that Plaintiff had committed numerous sexual crimes. Plaintiff
21     has never committed the acts that Defendant accused Plaintiff of
22     committing. Defendant’s Sixteenth is an assault on Plaintiff’s right to make
23     any form of income big or small in the professional wrestling world, past,
24     present and future.
25 84. As of September 9, 2020, Defendant’s ???? Statement was Replied to
26    1 time with 2 “Likes”.
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           21
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 22 of 63 Page ID #:22


          4.    Posts on August 30, 2020
 1 85. On or about August 30, 2020, Defendant used his Twitter account with
 2    the handle “primeau31” to make the statement, “Yknow I’m having a
 3     conversation with a friend RN and honestly – if you’re working on a show
 4     that Joe Meehan gets booked on, and you don’t cancel that date you’re
 5     every bit as guilty and accountable as the promotor. You can @ me on
 6     this one, I got off work today.” (Defendant’s Seventeenth Statement)
 7 86. Defendant’s Seventeenth Statement is an unequivocal call to action by
 8    defendant to his followers and any person who happens on Defendant’s
 9     Twitter account to prevent Plaintiff from earning income through YouTube,
10     Bar Wrestling and any, and all, past, present or future ventures related to
11     professional wrestling. The Defendant’s Seventeenth Statement taken as
12     whole, vis-à-vis the many accusatory statements (here “guilty” and
13     “accountable”) by Defendant of Plaintiff committing sexual crimes upon
14     women, was understood by all readers of Defendant’s Seventeenth
15     Statement that Plaintiff had committed numerous sexual crimes. Plaintiff
16     has never committed the acts that Defendant accused Plaintiff of
17     committing. Defendant’s Seventeenth Statement is an assault on Plaintiff’s
18     right to make any form of income big or small in the professional wrestling
19     world, past, present and future.
20 87. As of September 9, 2020, Defendant’s Seventeenth Statement was
21    Replied to 1 time and Retweeted 4 times with 11 Likes.
22
23        5.    Posts on August 26, 2020
24 88. On or about August 26, 2020, Defendant used his Twitter account with
25    the handle “primeau31” to make the statement, “Please do not forget Bar
26     Wrestling was founded and is owned by Joey Ryan. This is not them
27     giving you “FREE wrestling” out of love I tis Joey’s way to continue to
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                          22
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 23 of 63 Page ID #:23


       make money by putting ads on “free videos” featuring notable talent. Do
 1     not give this man your views. Twitter.com/BarWrestling/s…” (Defendant’s
 2     Eighteenth Statement)
 3 89. Defendant’s Eighteenth Statement is an unequivocal call to action by
 4    defendant to his followers and any person who happens on Defendant’s
 5     Twitter account to prevent Plaintiff from earning income related to Bar
 6     Wrestling forever.
 7 90. As of September 9, 2020, Defendant’s Eighteenth Statement was
 8    Replied to 8 time and Retweeted 238 times with 372 Likes.
 9
10
11 91. On or about August 26, 2020, Defendant used his Twitter account with
12    the handle “primeau31” to make the statement, “Hi Joe Meehan!! I hope
13     you get some time to watch this, and everyone knows to not watch a
14     single video from the Bar Wrestling YouTube account. (smiley face emoji)
15     Eat shit you jerk off. I’ll haunt you like a fucking ghost. (emojis)” and
16     included a direct link to Defendant’s Video, infra, he posted on YouTube.
17     Within the same string of tweets, Defendant made the statement, “Here’s
18     evidence of another WWE performer who’s engaged in preying on
19     children online. I hope you’re not okay with sponsoring a company who
20     hand-waves this activity.” (Defendant’s Nineteenth Statement)
21 92. Defendant’s Nineteenth Statement is an unequivocal call to action by
22    defendant to his followers and any person who happens on Defendant’s
23     Twitter account to prevent Plaintiff from earning income through YouTube,
24     Bar Wrestling and any, and all, past, present or future ventures related to
25     professional wrestling. The Defendant’s Nineteenth Statement taken as
26     whole, vis-à-vis the many accusatory by Defendant of Plaintiff committing
27     sexual crimes upon women, was understood by all readers of Defendant’s
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            23
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 24 of 63 Page ID #:24


       Nineteenth Statement that Plaintiff had committed numerous sexual
 1     crimes. Additionally, Defendant’s Nineteenth Statement accused Plaintiff
 2     of committing crimes upon “children” and refers to Plaintiff as “another
 3     WWE performer”. Plaintiff has never committed the acts that Defendant
 4     accused Plaintiff of committing including the accusation related to “preying
 5     on children online”. Defendant’s Nineteenth Statement is an assault on
 6     Plaintiff’s right to make any form of income big or small in the professional
 7     wrestling world, past, present and future.
 8 93. As of September 9, 2020, Defendant’s Nineteenth Statement was
 9    Retweeted 4 times time with 6 “Likes”.
10
11        6.    Posts on August 9, 2020
12 94. On or about August 9, 2020, Defendant used his Twitter account with
13    the handle “primeau31” to make a series of statements to prevent Plaintiff
14     from making any income in professional wrestling and attached a link to
15     Defendant’s Video, infra, he posted on YouTube. Defendant stated,
16     a. “Lately people have unfollowed me for calling out antisemitism in the
17        Black community and for pointing out Joey Ryan is a horrible rapist.”
18     b. With a link to the Defendant’s Video and a photo of Plaintiff with a red
19        circle and red slash superimposed over Plaintiff and the words “A
20        Responses, a Call for Action” Plaintiff stated, “Hoping to get a public
21        commitment to never do business with Joseph “Joey Ryan” Meehan.
22        @HeyHeyItsConrad @StarcastEvents @PWTees @ColtCabana
23        @MartyDeRosa @CodyRhodes @TonyKhan” The persons and entities
24        named after the “@” were all related to professional wrestling and
25        professional wrestling promotions.
26     c. With a link to the Defendant’s Video and a photo of Plaintiff with a red
27        circle and red slash superimposed over Plaintiff and the words “A
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           24
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 25 of 63 Page ID #:25


          Responses, a Call for Action” Plaintiff stated, “I’ve never asked for
 1        anything/favors. Breaking that rule today. @GCWrestling
 2        @beyondwrestling @aiwrestling @JohnThorneAIW @Lauderdale11
 3        @BLPMIkey @RockstarProWres @ParadigmProWres @FrelanceWres
 4        @ringofhonor @IMPACTWRESTLING @BLabelPro @TheDannyCage
 5        @4MonsterFactory @dannydemanto @ICWNHB”
 6     d. With a link to the Defendant Video and a photo of Plaintiff with a red
 7        circle and red slash superimposed over Plaintiff and the words “A
 8        Responses, a Call for Action” Plaintiff stated, “Calling on Accountability
 9        and Public Commitment. Looking forward to everyone’s actions
10        speaking for themselves moving forward @NWA @Billy
11        @CWFHMarquez @ScrapDaddyAP”
12     e. With a link to the Defendant’s Video and a photo of Plaintiff with a red
13        circle and red slash superimposed over Plaintiff and the words “A
14        Responses, a Call for Action” Plaintiff stated, “@ShutupExcalibur
15        @OfficialPWG @BeingtheElite It would be very helpful for a
16        clarification from Pro Wrestling Guerilla on post-pandemic plans re:
17        Joseph Meehan.”
18     f. With a link to the Defendant’s Video and a photo of Plaintiff with a red
19        circle and red slash superimposed over Plaintiff and the words “A
20        Responses, a Call for Action” Plaintiff stated, “Attempting to call major
21        independent promotions to commit publicly and unify against Joe
22        Meehan @ryansatin @SeanRossSapp @FightfulWrestle
23        @BleacherReport @MikePWInsider @PWInsider.com @OfficialPWI
24        @davemeltzerWON @thewadekeller @PWTorch @WrestlingSheet”
25     g. With a link to the Defendant’s Video and a photo of Plaintiff with a red
26        circle and red slash superimposed over Plaintiff and the words “A
27        Responses, a Call for Action” Plaintiff stated, “asking for a commitment
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           25
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 26 of 63 Page ID #:26


          to not shoot any shows featuring Joseph Meehan moving forward
 1        @indiewrestling @smartmarkvideo @IWTV_JP”
 2        (Defendant’s Twentieth Statement)
 3 95. Defendant’s Twentieth Statement is an unequivocal call to action by
 4    defendant to his followers and any person who happens on Defendant’s
 5     Twitter account to prevent Plaintiff from earning income through YouTube,
 6     Bar Wrestling and any, and all, past, present or future ventures related to
 7     professional wrestling. The Defendant’s Twentieth Statement taken as
 8     whole, vis-à-vis the many accusatory by Defendant of Plaintiff committing
 9     sexual crimes upon women, was understood by all readers of Defendant’s
10     Twentieth Statement that Plaintiff had committed numerous sexual
11     crimes.” Plaintiff has never committed the acts that Defendant accused
12     Defendant’s Twentieth Statement is an assault on Plaintiff’s right to make
13     any form of income big or small in the professional wrestling world, past,
14     present and future.
15 96. As of September 9, 2020, Defendant’s Twentieth Statement was
16    Replied to, Retweeted and Liked multiple times.
17
18        7.    Posts on August 8, 2020
19 97. On or about August 8, 2020, Defendant used his Twitter account with
20    the handle “primeau31” to make the statement, “Good Morning, I’m
21     challenging everyone in wrestling to do the right thing together for once:”
22     then added a link to the Defendant’s Video which could immediately be
23     viewed by clicking on a photo of Plaintiff with a red circle and red slash
24     superimposed over Plaintiff with the words “A Responses, a Call for
25     Action”. (Defendant’s Twenty-First Statement)
26 98. Prior to publishing Defendant’s Twenty-First Statement , Defendant
27    made a series of statements using his Twitter account with the handle
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           26
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 27 of 63 Page ID #:27


       “primeau31” first “Ready to shoot in 20 minutes” and added a photo of
 1     Defendant’s studio showing various computer screens, including showing
 2     false accusations of women made against Plaintiff that Defendant used in
 3     the backdrop in the Defendant’s Video. The next statement, “Editing”. The
 4     next statement, “Rendering” and the last “Uploading”. The statements
 5     were apparently intended by Defendant to create anticipation of the
 6     publishing of Defendant’s Video similar to a buildup and promotion of an
 7     upcoming entertainment event. Defendant was apparently letting the world
 8     know that Defendant was making and publishing a video that would ruin
 9     Plaintiff and that was of great significance and importance to any person in
10     professional wrestling.
11 99. To make it clear that the Defendant Video was intended to damage,
12    really destroy, Plaintiff, on August 7, 2020, Defendant used his Twitter
13     account with the handle “primeau31” to make the statement, “ask if he
14     knows he’s on the tracks, the train is on its way in about an hour or so”
15     then attached a screenshot a photo of Plaintiff identifying the photo as
16     “Joey Ryan”.
17 100. As of September 9, 2020, Defendant’s Twenty-First Statement was
18   Replied to 4 time and Retweeted 31 times with 35 Likes.
19
20 101. On or about August 8, 2020, Defendant used his Twitter account with
21   the handle “primeau31” to make the statement, “Hey JoeyRyanOnline I’m
22     sure you vanity search first thing in the morning anyway but I thought I’d
23     help you out and send it to you. Enjoy it.” Then, “Good Morning, I’m
24     challenging everyone in wrestling to do the right thing together for once:”
25     then added a link to the Defendant Video”. (Defendant’s Twenty-Second
26     Statement)
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           27
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 28 of 63 Page ID #:28


     102. Defendant’s Twenty-Second Statement is an unequivocal call to action
 1     by defendant to his followers and any person who happens on
 2     Defendant’s Twitter account to prevent Plaintiff from earning income
 3     through YouTube, Bar Wrestling and any, and all, past, present or future
 4     ventures related to professional wrestling. The Defendant’s Twenty-
 5     Second Statement taken as whole, vis-à-vis the many accusatory by
 6     Defendant of Plaintiff committing sexual crimes upon women, was
 7     understood by all readers of Defendant’s Twenty-Second Statement that
 8     Plaintiff had committed numerous sexual crimes.” Plaintiff has never
 9     committed the acts that Defendant accused Defendant’s Twenty-Second
10     Statement is an assault on Plaintiff’s right to make any form of income
11 103. As of September 9, 2020, Defendant’s Twenty-Second Statement was
12   Retweeted 3 times with 4 Likes.
13
14 104. On or about August 8, 2020, Defendant used his Twitter account with
15   the handle “primeau31” to make the statement, “Patreon and Cameo will
16     be contacted this evening: Deplatforming works.” (Defendant’s Twenty-
17     Third Statement)
18 105. Patreon is a website or platforms that allow artists and creators to
19   publish content, e.g., videos’, photos, etc. and also allow users to interact
20     through chat, for example, by paying monthly membership fee. By paying
21     the membership fees persons become “patrons”. Cameo is another
22     interactive income stream through video messaging. Plaintiff is and was a
23     member of Patreon and Cameo and does, and did, have subscribers who
24     paid Plaintiff the monthly membership fees.
25 106. Defendant was fully aware that Plaintiff used the platforms to generate
26   income. Defendant statement of “deplatforming works” was an indication
27     that Defendant intended to prevent Plaintiff from generating income
28
                                                              Complaint for Damages and
                                                                   Demand for Jury Trial
                                          28
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 29 of 63 Page ID #:29


       through Plaintiff’s use of Patreon and Cameo, in Defendant’s quest to
 1     prevent Plaintiff from realizing any income related to professional
 2     wrestling.
 3 107. As of September 9, 2020, Defendant’s Twenty-Third Statement was
 4   Replied to 1 time with 11 Likes.
 5
 6        8.     Posts on August 7, 2020
 7 108. On or about August 7, 2020, Defendant created a thirty-seven-minute
 8   video (Defendant’s Video) that was viewed at least 808 times on
 9     YouTube by September 18, 2020. The video was posted on YouTube and
10     made available on Twitter. In the video. Defendant sits in front of a
11     backdrop of screenshots of many of the Defamatory Statements above
12     listed.
13 109. In Defendant’s Video, Defendant was serious and was without any
14   sense or indication that his statements were meant to be taken as a joke.
15     In fact, Defendant screamed or spoke with a raised voice throughout the
16     Defendant’s Video and was visibly angry.
17 110. In Defendant’s Video, Defendant states that Plaintiff does “not [take] no
18   for an answer” in reference to Plaintiff’s sexual encounters with women
19     and that Plaintiff “used power and influence” to assault women.
20 111. In Defendant’s Video, Defendant makes it clear that Defendant knows,
21   and has known, that Plaintiff lives in Los Angeles and his lived in Los
22     Angeles in his professional wrestling career when he said, “Especially
23     when he is flying from So Cal. He just wants to do his work. Do his shot
24     and then get back on the plane right back to So Cal” and when he said,
25     “One Joseph Ryan Meehan out of Southern California”
26 112. In Defendant’s Video, Defendant made his intent clear about destroying
27   Plaintiff financially, “We are taking ‘Joey Ryan’ away from “Joseph Ryan
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           29
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 30 of 63 Page ID #:30


       Meehan” “the very least we can do is make sure that the ‘Joey Ryan’
 1     brand is laid out to rest.” That is to say that Defendant was aware of the
 2     high value in the brand of “Joey Ryan” the wrestler and that Defendant
 3     intended on ruining the Joey Ryan brand to such a degree that Plaintiff
 4     could never again profit, financially or otherwise, from the “Joey Ryan
 5     brand”.
 6 113. In Defendant’s Video, after naming professional wrestlers who were in
 7   the past accused of involvement in scandal, Defendant states that those
 8     wrestlers “are still here. And are still making money off the business. Not
 9     you [referring to Plaintiff]. We’re putting our foot down. We’re not letting
10     you back in the ring. I will remind professional wrestling every single day if
11     I have to. I will get on Twitter. I will get on social media. I will email
12     promotors. I will email bookers. …Your house of cards and your ilk, it’s
13     going to start to fall.…And if I can’t do it myself. If I’m not in locker rooms
14     myself. Then I’m calling on [names of over thirty names of persons and
15     business entities involved in professional wrestling promotions]. …Keep
16     him [referring to Plaintiff] out of wrestling. …Don’t ever let this man have
17     access to money from the professional wrestling business ever again.
18     …Joseph Meehan will never step foot in your rings again.”
19
20 114. On or about August 7, 2020, Defendant used his Twitter account with
21   the handle “primeau31” to make the statement, “I’m out here to make sure
22     he never steps foot in a ring again. If that’s my legacy then so be it, if Im
23     [sic] ever remembered for anything let it be the man who held him
24     [Plaintiff] accountable.” (Defendant’s Twenty-Fourth Statement)
25 115. Defendant uses the word “accountable” to mean that Plaintiff assaulted
26   women and committed sexual crimes against women, especially in the
27     face of Defendant’s other statements published prior to Defendant’s
28
                                                                   Complaint for Damages and
                                                                        Demand for Jury Trial
                                             30
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 31 of 63 Page ID #:31


       Twenty-Fourth Statement and on the same day when Defendant
 1     published Defendant’s Video. Defendant implied that Plaintiff was going to
 2     pay for his sexual crimes against women because Defendant was
 3     intending on being the person that prevents Plaintiff from ever again
 4     engaging in professional wrestling.
 5 116. As of September 9, 2020, Defendant’s Twenty-Fourth Statement was
 6   had 12 Likes.
 7
 8        9.    Posts on July 18, 2020
 9 117. On or about July 18, 2020, Defendant used his Twitter account with the
10   handle “primeau31” to make the statement, “joey ryan raped my friend!
11     But you know, he was ‘nice’ when he sold you a t-shirt so I understand
12     how hard this must be for you to believe. he raped someone I love! …”
13     (Defendant’s Twenty-Fifth Statement)
14 118. The statement is meant to have greater impact because it is a
15   statement of another person vouching for the credibility of the rape
16     accusation.
17 119. It is a false statement that Plaintiff committed the crime of rape upon
18   any person in any way shape or form.
19 120. As of September 10, 2020, Defendant’s Twenty-Fifth Statement was
20   Replied to 1 time and was Retweeted 11 times with 92 Likes.
21
22        10.   Posts on July 19, 2020
23 121. On or about July 19, 2020, Defendant used his Twitter account with the
24   handle “primeau31” to make the statement, “@JoeyRyanOnline just
25     watched where you talk about me. …I’m sure it is hard to remember all
26     occasions where you tried to force yourself onto girls.” (Defendant’s
27     Twenty-Sixth Statement)
28
                                                              Complaint for Damages and
                                                                   Demand for Jury Trial
                                             31
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 32 of 63 Page ID #:32


     122. It is a false statement that Plaintiff forced himself on any person for
 1      sexual gratification.
 2 123. As of September 10, 2020, Defendant’s Twenty-Sixth Statement was
 3   Replied to 4 time and was Retweeted 21 times with 200 Likes..
 4                                    I. CLAIM I
 5                            (Libel against Defendant)
   124. Plaintiff incorporates by reference paragraphs 1 through 123 as though
 6
     fully set forth herein.
 7
   125. Defendant made and published the defamatory statements as
 8
     specifically described above and herein,
 9
            a. Defendant’s Second Statement;
10
            b. Defendant’s Fourth Statement;
11
            c. Defendant’s Fifth Statement;
12
            d. Defendant’s Eighth Statement;
13
            e. Defendant’s Ninth Statement;
14
            f. Defendant’s Eleventh Statement;
15
            g. Defendant’s Twelfth Statement;
16
            h. Defendant’s Fifteenth Statement;
17
            i. Defendant’s Sixteen Statement;
18
            j. Defendant’s Seventeenth Statement;
19
            k. Defendant’s Nineteenth Statement;
20
            l. Defendant’s Twentieth Statement;
21
            m. Defendant’s Twenty-Second Statement;
22
            n. Defendant’s Twenty-Fourth Statement;
23
            o. Defendant’s Twenty-Fifth Statement;
24
            p. Defendant’s Twenty-Sixth Statement; and
25
            q. Defendant’s Video
26
   126. Defendant used at least Twitter, including on and in each of their own
27
     Twitter subscriptions, accounts, identities, and handles, to write, and
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            32
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 33 of 63 Page ID #:33


       thereby publish, the defamatory statements described above and
 1     incorporated by reference herein, which included, that (1) Plaintiff
 2     assaulted women; (2) Plaintiff committed a sexual battery on women; (3)
 3     Plaintiff committed (1) and (2) in a manner that would be considered a
 4     felony;(4) women engaged in sexual acts with Plaintiff without the consent
 5     of those women; and/or (5) women were forced by Plaintiff to engage in
 6     sexual acts with Plaintiff, forced meaning the use of fear, threat and
 7     intimidation.
 8 127. On information and belief, defendant did use other social media
 9   websites to write, and thereby publish, the defamatory statements
10     described above and incorporated by reference herein.
11 128. Prior to publishing the defamatory statements, defendant was fully
12   aware that Twitter and the other social media websites used to publish
13     defendant’s defamatory statements described above and incorporated by
14     reference herein had members and subscribers located worldwide and
15     were connected to the professional wrestling industry, because defendant
16     was users, subscribers, account holders of Twitter and had Twitter
17     handles and thus understood how Twitter and social media websites
18     worked.
19 129. Prior to publishing the defamatory statements, defendant was fully
20   aware that Twitter had a membership of approximately in excess of three
21     hundred million persons and that by publishing the defamatory
22     statements, the defamatory statements would be read by hundreds to
23     thousands of Twitter’s membership, because defendant was users,
24     subscribers, account holders of Twitter and had Twitter handles and thus
25     understood how Twitter and social media websites worked.
26 130. Prior to publishing the defamatory statements, defendant was fully
27   aware that publishing the defamatory statements described above and
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           33
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 34 of 63 Page ID #:34


       incorporated by reference herein would reach the eyes and ears of at
 1     least hundreds to thousands of persons, and that after defendant did
 2     publish the defamatory statements described above and incorporated by
 3     reference herein that the published defamatory statements did reach the
 4     eyes and ears of at least hundreds to thousands of persons, because
 5     defendant was users, subscribers, account holders of Twitter and had
 6     Twitter handles and thus understood how Twitter and social media
 7     websites worked.
 8 131. Defendant published the defamatory statements described above and
 9   incorporated by reference herein fully aware that Plaintiff lived in Los
10     Angeles, California and that Plaintiff was a professional wrestler and
11     promotor in the state of California. Defendant was fully aware that Plaintiff
12     was a principal of Bar Wrestling and that Bar Wrestling promoted wrestling
13     matches in bars in Los Angeles, California.
14 132. Defendant was fully aware that Defendant defamatory statements
15   described above and incorporated by reference herein would cause a
16     negative effect on Plaintiff as a professional wrestler and wrestling
17     promotor, i.e., defendant intended that the defamatory statements would
18     prevent Plaintiff from practicing as a professional wrestler and further
19     wrestling promotions. In addition, defendant was fully aware that because
20     of the defamatory statements, Plaintiff’s reputation would be damaged in
21     the community in California and the virtual community located in the world-
22     wide-web that were related to Plaintiff’s as a professional wrestler and
23     wrestling promotor
24 133. It was, is, and has always been, untrue, and false, that (1) Plaintiff
25   assaulted women; (2) Plaintiff committed a sexual battery on women; (3)
26     Plaintiff committed (1) and (2) in a manner that would be considered a
27     felony;(4) women engaged in sexual acts with Plaintiff without the consent
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           34
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 35 of 63 Page ID #:35


       of those women; and/or (5) women were forced by Plaintiff to engage in
 1     sexual acts with Plaintiff, forced meaning the use of fear, threat and
 2     intimidation.
 3 134. Defendant’s defamatory statements were not privileged and Plaintiff did
 4   not consent to the publication of the defamatory statements. Plaintiff, in
 5     fact, implored defendant to stop the publication of the defamatory
 6     statements. Defendant responded by repeating more statements that (1)
 7     Plaintiff assaulted women; (2) Plaintiff committed a sexual battery on
 8     women; (3) Plaintiff committed (1) and (2) in a manner that would be
 9     considered a felony;(4) women engaged in sexual acts with Plaintiff
10     without the consent of those women; and/or (5) women were forced by
11     Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
12     fear, threat and intimidation.
13 135. Prior to publishing the defamatory statements, defendant knew and
14   otherwise were fully aware that the defamatory statements were not true.
15 136. Prior to publishing the defamatory statements, defendant acted in
16   reckless disregard for the truth in the defamatory statements by not
17     conducting any diligence, inquiry and investigation as to whether or not
18     the defamatory statements were true or false.
19 137. Prior to publishing the defamatory statements, defendant failed to use
20   reasonable care to determine the truth or falsity in the defamatory
21     statements by not conducting reasonable diligence, inquiry and
22     investigation as to whether or not the defamatory statements were true or
23     false.
24 138. The hundreds to thousands of person who did read defendant’s
25   defamatory statements on Twitter and other social media websites
26     understood the defamatory statements to be of and concerning Plaintiff
27     and were understood by the hundreds to thousands of persons to mean
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           35
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 36 of 63 Page ID #:36


       that (1) Plaintiff assaulted women; (2) Plaintiff committed a sexual battery
 1     on women; (3) Plaintiff committed (1) and (2) in a manner that would be
 2     considered a felony;(4) women engaged in sexual acts with Plaintiff
 3     without the consent of those women; and/or (5) women were forced by
 4     Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
 5     fear, threat and intimidation.
 6 139. Because of the facts and circumstances that were known to the
 7   hundreds to thousands of readers of the defamatory statements, including
 8     that Plaintiff was a professional wrestler and wrestling promotor in
 9     California,
10        (1)The defamatory statements tended to injure Plaintiff as a
11          professional wrestler and wrestling promotor, and otherwise injure
12          Plaintiff whether or not as a professional wrestler and wrestling
13          promotor;
14        (2)The defamatory statements exposed Plaintiff to hatred, contempt,
15          ridicule, and shame by (1) persons residing in California; (2) persons
16          involved and interested in professional wrestling and wrestling
17          promotions; and (4) those persons using the world-wide-web
18          interested in Plaintiff, professional wrestling and wrestling
19          promotions; and
20        (3)The defamatory statements discouraged others from associating or
21          dealing with Plaintiff.
22 140. Defendant knew that the listeners and readers of the defamatory
23   statements would be compelled to republish the defamatory statements to
24     others by word of mouth, electronic communication and through social
25     media websites and the persons who did hear and did read the
26     defamatory statements did republish the defamatory statements to others,
27     because defendant was users, subscribers, account holders of Twitter and
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           36
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 37 of 63 Page ID #:37


       had Twitter handles and thus understood how Twitter and social media
 1     websites worked.
 2 141. Defendant’s defamatory statements caused Plaintiff to lose
 3   employment and income.
 4 142. Defendant’s defamatory statements caused Plaintiff’s California and
 5   virtual community to shun him, avoid him and hate him and further caused
 6     Plaintiff’s California and virtual community to stop being his friend, stop
 7     following him, or otherwise end any, and all, connection and association to
 8     Plaintiff.
 9 143. Plaintiff’s personal and professional reputation were harmed as a result
10   of defendant’s defamatory statements and such reputation is continuing to
11     be harmed because defendant continue to make the same defamatory
12     statements as described and continue to permit the defamatory
13     statements to go viral on social media websites.
14 144. Plaintiff sustained reputational and financial harm to his businesses,
15   professions and occupations as a result of the defamatory statements.
16 145. Plaintiff was damaged as set forth below and as follows,
17   WHEREFORE Plaintiff prays that this court grant relief in compensatory
18 damages against each defendant and in favor of Plaintiff in the amount of
19 $5,000.000.00, for an order retracting and correcting the defamatory
20 statements, for equitable relief based on principles that are fair and just, and
21 for judgment as also set forth below.
22     WHEREFORE, Plaintiff prays for judgment as set forth below.
23                                      II. CLAIM II
24                           (Libel Per Se against defendant)
25 146. Plaintiff incorporates by reference paragraphs 1 through 145 as though
26     fully set forth herein.
27 147. Defendant made and published the defamatory statements as
28     specifically described above and herein,
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           37
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 38 of 63 Page ID #:38


             a. Defendant’s Second Statement;
 1           b. Defendant’s Fourth Statement;
 2           c. Defendant’s Fifth Statement;
 3           d. Defendant’s Eighth Statement;
 4           e. Defendant’s Ninth Statement;
 5           f. Defendant’s Eleventh Statement;
 6           g. Defendant’s Twelfth Statement;
 7           h. Defendant’s Fifteenth Statement;
 8           i. Defendant’s Sixteen Statement;
 9           j. Defendant’s Seventeenth Statement;
10           k. Defendant’s Nineteenth Statement;
11           l. Defendant’s Twentieth Statement;
12           m. Defendant’s Twenty-Second Statement;
13           n. Defendant’s Twenty-Fourth Statement;
14           o. Defendant’s Twenty-Fifth Statement;
15           p. Defendant’s Twenty-Sixth Statement; and
16           q. Defendant’s Video
17 148. Defendant used at least Twitter, including on and in each of their own
18   Twitter subscriptions, accounts, identities, and handles, to write, and
19     thereby publish, the defamatory statements described above and
20     incorporated by reference herein, which included, that (1) Plaintiff
21     assaulted women; (2) Plaintiff committed a sexual battery on women; (3)
22     Plaintiff committed (1) and (2) in a manner that would be considered a
23     felony;(4) women engaged in sexual acts with Plaintiff without the consent
24     of those women; and/or (5) women were forced by Plaintiff to engage in
25     sexual acts with Plaintiff, forced meaning the use of fear, threat and
26     intimidation.
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           38
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 39 of 63 Page ID #:39


     149. On information and belief, defendant did use other social media
 1     websites to write, and thereby publish, the defamatory statements
 2     described above and incorporated by reference herein.
 3 150. Prior to publishing the defamatory statements, defendant was fully
 4   aware that Twitter and the other social media websites used to publish
 5     defendant’s defamatory statements described above and incorporated by
 6     reference herein had members and subscribers located worldwide and
 7     were connected to the professional wrestling industry, because defendant
 8     was users, subscribers, account holders of Twitter and had Twitter
 9     handles and thus understood how Twitter and social media websites
10     worked.
11 151. Prior to publishing the defamatory statements, defendant was fully
12   aware that Twitter had a membership of approximately in excess of three
13     hundred million persons and that by publishing the defamatory
14     statements, the defamatory statements would be read by hundreds to
15     thousands of Twitter’s membership, because defendant was users,
16     subscribers, account holders of Twitter and had Twitter handles and thus
17     understood how Twitter and social media websites worked.
18 152. Prior to publishing the defamatory statements, defendant was fully
19   aware that publishing the defamatory statements described above and
20     incorporated by reference herein would reach the eyes and ears of at
21     least hundreds to thousands of persons, and that after defendant did
22     publish the defamatory statements described above and incorporated by
23     reference herein that the published defamatory statements did reach the
24     eyes and ears of at least hundreds to thousands of persons, because
25     defendant was users, subscribers, account holders of Twitter and had
26     Twitter handles and thus understood how Twitter and social media
27     websites worked.
28
                                                              Complaint for Damages and
                                                                   Demand for Jury Trial
                                          39
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 40 of 63 Page ID #:40


     153. Defendant published the defamatory statements described above and
 1     incorporated by reference herein fully aware that Plaintiff lived in Los
 2     Angeles, California and that Plaintiff was a professional wrestler and
 3     promotor in the state of California. Defendant was fully aware that Plaintiff
 4     was a principal of Bar Wrestling and that Bar Wrestling promoted wrestling
 5     matches in bars in Los Angeles, California.
 6 154. Defendant was fully aware that Defendant defamatory statements
 7   described above and incorporated by reference herein would cause a
 8     negative effect on Plaintiff as a professional wrestler and wrestling
 9     promotor, i.e., defendant intended that the defamatory statements would
10     prevent Plaintiff from practicing as a professional wrestler and further
11     wrestling promotions. In addition, defendant was fully aware that because
12     of the defamatory statements, Plaintiff’s reputation would be damaged in
13     the community in California and the virtual community located in the world-
14     wide-web that were related to Plaintiff’s as a professional wrestler and
15     wrestling promotor
16 155. It was, is, and has always been, untrue, and false, that (1) Plaintiff
17   assaulted women; (2) Plaintiff committed a sexual battery on women; (3)
18     Plaintiff committed (1) and (2) in a manner that would be considered a
19     felony;(4) women engaged in sexual acts with Plaintiff without the consent
20     of those women; and/or (5) women were forced by Plaintiff to engage in
21     sexual acts with Plaintiff, forced meaning the use of fear, threat and
22     intimidation.
23 156. Defendant’s defamatory statements were not privileged and Plaintiff did
24   not consent to the publication of the defamatory statements. Plaintiff, in
25     fact, implored defendant to stop the publication of the defamatory
26     statements. Defendant responded by repeating more statements that (1)
27     Plaintiff assaulted women; (2) Plaintiff committed a sexual battery on
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           40
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 41 of 63 Page ID #:41


       women; (3) Plaintiff committed (1) and (2) in a manner that would be
 1     considered a felony;(4) women engaged in sexual acts with Plaintiff
 2     without the consent of those women; and/or (5) women were forced by
 3     Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
 4     fear, threat and intimidation.
 5 157. Prior to publishing the defamatory statements, defendant knew and
 6   otherwise were fully aware that the defamatory statements were not true.
 7 158. Prior to publishing the defamatory statements, defendant acted in
 8   reckless disregard for the truth in the defamatory statements by not
 9     conducting any diligence, inquiry and investigation as to whether or not
10     the defamatory statements were true or false.
11 159. Prior to publishing the defamatory statements, defendant failed to use
12   reasonable care to determine the truth or falsity in the defamatory
13     statements by not conducting reasonable diligence, inquiry and
14     investigation as to whether or not the defamatory statements were true or
15     false.
16 160. The hundreds to thousands of person who did read defendant’s
17   defamatory statements on Twitter and other social media websites
18     understood the defamatory statements to be of and concerning Plaintiff
19     and were understood by the hundreds to thousands of persons to mean
20     that (1) Plaintiff assaulted women; (2) Plaintiff committed a sexual battery
21     on women; (3) Plaintiff committed (1) and (2) in a manner that would be
22     considered a felony;(4) women engaged in sexual acts with Plaintiff
23     without the consent of those women; and/or (5) women were forced by
24     Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
25     fear, threat and intimidation.
26 161. Because of the facts and circumstances that were known to the
27   hundreds to thousands of readers of the defamatory statements, including
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           41
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 42 of 63 Page ID #:42


       that Plaintiff was a professional wrestler and wrestling promotor in
 1     California,
 2     (1) The defamatory statements tended to injure Plaintiff as a professional
 3        wrestler and wrestling promotor, and otherwise injure Plaintiff whether
 4        or not as a professional wrestler and wrestling promotor;
 5     (2) The defamatory statements exposed Plaintiff to hatred, contempt,
 6        ridicule, and shame by (1) persons residing in California; (2) persons
 7        involved and interested in professional wrestling and wrestling
 8        promotions; and (4) those persons using the world-wide-web interested
 9        in Plaintiff, professional wrestling and wrestling promotions; and
10     (3) The defamatory statements discouraged others from associating or
11        dealing with Plaintiff.
12 162. Defendant knew that the listeners and readers of the defamatory
13   statements would be compelled to republish the defamatory statements to
14     others by word of mouth, electronic communication and through social
15     media websites and the persons who did hear and did read the
16     defamatory statements did republish the defamatory statements to others,
17     because defendant was users, subscribers, account holders of Twitter and
18     had Twitter handles and thus understood how Twitter and social media
19     websites worked.
20 163. Defendant’s defamatory statements caused Plaintiff to lose
21   employment and income.
22 164. Defendant’s defamatory statements caused Plaintiff’s California and
23   virtual community to shun him, avoid him and hate him and further caused
24     Plaintiff’s California and virtual community to stop being his friend, stop
25     following him, or otherwise end any, and all, connection and association to
26     Plaintiff.
27 165. Plaintiff’s personal and professional reputation were harmed as a result
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           42
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 43 of 63 Page ID #:43


       of defendant’s defamatory statements and such reputation is continuing to
 1     be harmed because defendant continue to make the same defamatory
 2     statements as described and continue to permit the defamatory
 3     statements to go viral on social media websites.
 4 166. Plaintiff sustained reputational and financial harm to his businesses,
 5   professions and occupations as a result of the defamatory statements.
 6 167. Plaintiff was damaged as set forth below and as follows,
 7   WHEREFORE Plaintiff prays that this court grant relief in compensatory
 8 damages against each defendant and in favor of Plaintiff in the amount of
 9 $5,000.000.00, for an order retracting and correcting the defamatory
10 statements, for equitable relief based on principles that are fair and just, and
11 for judgment as also set forth below.
12     WHEREFORE, Plaintiff prays for judgment as set forth below.
13                                    III. CLAIM III
14                           (Trade Libel against defendant)
15 168. Plaintiff incorporates by reference paragraphs 1 through 167 as though
16     fully set forth herein.
17 169. Defendant made and published the defamatory statements as
18     specifically described above, which among other things falsely accused
19     Plaintiff of committing and rendering unprofessional and substandard
20     services as a professional wrestler, wrestling promotor, and additionally
21     tarnished the “Joey Ryan” brand name. Plaintiff has spent over twenty
22     years in developing his brand by promoting his wrestling, personality, and
23     character portrayal of “Joey Ryan” more immediately, through social
24     media websites, including Twitter, Facebook, YouTube, Patreon and
25     Cameo. Patreon and Cameo garnered monthly revenues to Plaintiff..
26 170. Defendant made and published the defamatory statements as
27     specifically described above and herein,
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           43
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 44 of 63 Page ID #:44


             a. Defendant’s First Statement through Defendant’s Twenty-Sixth
 1               Statement; and
 2           b. Defendant’s Video
 3 171. Defendant used at least Twitter, including on and in each of their own
 4   Twitter subscriptions, accounts, identities, and handles, to write, and
 5     thereby publish, the defamatory statements described above and
 6     incorporated by reference herein, which included, that (1) Plaintiff
 7     assaulted women; (2) Plaintiff committed a sexual battery on women; (3)
 8     Plaintiff committed (1) and (2) in a manner that would be considered a
 9     felony;(4) women engaged in sexual acts with Plaintiff without the consent
10     of those women; and/or (5) women were forced by Plaintiff to engage in
11     sexual acts with Plaintiff, forced meaning the use of fear, threat and
12     intimidation.
13 172. On information and belief, defendant did use other social media
14   websites to write, and thereby publish, the defamatory statements
15     described above and incorporated by reference herein.
16 173. Prior to publishing the defamatory statements, defendant was fully
17   aware that Twitter and the other social media websites used to publish
18     defendant’s defamatory statements described above and incorporated by
19     reference herein had members and subscribers located worldwide and
20     were connected to the professional wrestling industry, because defendant
21     was users, subscribers, account holders of Twitter and had Twitter
22     handles and thus understood how Twitter and social media websites
23     worked.
24 174. Prior to publishing the defamatory statements, defendant was fully
25   aware that Twitter had a membership of approximately in excess of three
26     hundred million persons and that by publishing the defamatory
27     statements, the defamatory statements would be read by hundreds to
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           44
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 45 of 63 Page ID #:45


       thousands of Twitter’s membership, because defendant was users,
 1     subscribers, account holders of Twitter and had Twitter handles and thus
 2     understood how Twitter and social media websites worked.
 3 175. Prior to publishing the defamatory statements, defendant was fully
 4   aware that publishing the defamatory statements described above and
 5     incorporated by reference herein would reach the eyes and ears of at
 6     least hundreds to thousands of persons, and that after defendant did
 7     publish the defamatory statements described above and incorporated by
 8     reference herein that the published defamatory statements did reach the
 9     eyes and ears of at least hundreds to thousands of persons, because
10     defendant was users, subscribers, account holders of Twitter and had
11     Twitter handles and thus understood how Twitter and social media
12     websites worked.
13 176. Defendant published the defamatory statements described above and
14   incorporated by reference herein fully aware that Plaintiff lived in Los
15     Angeles, California and that Plaintiff was a professional wrestler and
16     promotor in the state of California. Defendant was fully aware that Plaintiff
17     was a principal of Bar Wrestling and that Bar Wrestling promoted wrestling
18     matches in bars in Los Angeles, California.
19 177. Defendant was fully aware that Defendant defamatory statements
20   described above and incorporated by reference herein would cause a
21     negative effect on Plaintiff as a professional wrestler and wrestling
22     promotor, i.e., defendant intended that the defamatory statements would
23     prevent Plaintiff from practicing as a professional wrestler and further
24     wrestling promotions. In addition, defendant was fully aware that because
25     of the defamatory statements, Plaintiff’s reputation would be damaged in
26     the community in California and the virtual community located in the world-
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           45
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 46 of 63 Page ID #:46


       wide-web that were related to Plaintiff’s as a professional wrestler and
 1     wrestling promotor
 2 178. It was, is, and has always been, untrue, and false, that (1) Plaintiff
 3   assaulted women; (2) Plaintiff committed a sexual battery on women; (3)
 4     Plaintiff committed (1) and (2) in a manner that would be considered a
 5     felony;(4) women engaged in sexual acts with Plaintiff without the consent
 6     of those women; and/or (5) women were forced by Plaintiff to engage in
 7     sexual acts with Plaintiff, forced meaning the use of fear, threat and
 8     intimidation.
 9 179. Defendant’s defamatory statements were not privileged and Plaintiff did
10   not consent to the publication of the defamatory statements. Plaintiff, in
11     fact, implored defendant to stop the publication of the defamatory
12     statements. Defendant responded by repeating more statements that (1)
13     Plaintiff assaulted women; (2) Plaintiff committed a sexual battery on
14     women; (3) Plaintiff committed (1) and (2) in a manner that would be
15     considered a felony;(4) women engaged in sexual acts with Plaintiff
16     without the consent of those women; and/or (5) women were forced by
17     Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
18     fear, threat and intimidation.
19 180. Prior to publishing the defamatory statements, defendant knew and
20   otherwise were fully aware that the defamatory statements were not true.
21 181. Prior to publishing the defamatory statements, defendant acted in
22   reckless disregard for the truth in the defamatory statements by not
23     conducting any diligence, inquiry and investigation as to whether or not
24     the defamatory statements were true or false.
25 182. Prior to publishing the defamatory statements, defendant failed to use
26   reasonable care to determine the truth or falsity in the defamatory
27     statements by not conducting reasonable diligence, inquiry and
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           46
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 47 of 63 Page ID #:47


       investigation as to whether or not the defamatory statements were true or
 1     false.
 2 183. The hundreds to thousands of person who did read defendant’s
 3   defamatory statements on Twitter and other social media websites
 4     understood the defamatory statements to be of and concerning Plaintiff
 5     and were understood by the hundreds to thousands of persons to mean
 6     that (1) Plaintiff assaulted women; (2) Plaintiff committed a sexual battery
 7     on women; (3) Plaintiff committed (1) and (2) in a manner that would be
 8     considered a felony;(4) women engaged in sexual acts with Plaintiff
 9     without the consent of those women; and/or (5) women were forced by
10     Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
11     fear, threat and intimidation.
12 184. Because of the facts and circumstances that were known to the
13   hundreds to thousands of readers of the defamatory statements, including
14     that Plaintiff was a professional wrestler and wrestling promotor in
15     California,
16     (1) The defamatory statements tended to injure Plaintiff as a professional
17        wrestler and wrestling promotor, and otherwise injure Plaintiff whether
18        or not as a professional wrestler and wrestling promotor;
19     (2) The defamatory statements exposed Plaintiff to hatred, contempt,
20        ridicule, and shame by (1) persons residing in California; (2) persons
21        involved and interested in professional wrestling and wrestling
22        promotions; and (3) those persons using the world-wide-web interested
23        in Plaintiff, professional wrestling and wrestling promotions; and
24     (3) The defamatory statements discouraged others from associating or
25        dealing with Plaintiff.
26 185. Defendant knew that the listeners and readers of the defamatory
27   statements would be compelled to republish the defamatory statements to
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           47
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 48 of 63 Page ID #:48


        others by word of mouth, electronic communication and through social
 1      media websites and the persons who did hear and did read the
 2      defamatory statements did republish the defamatory statements to others,
 3      because defendant was users, subscribers, account holders of Twitter and
 4      had Twitter handles and thus understood how Twitter and social media
 5      websites worked.
 6 186. Defendant’s defamatory statements caused Plaintiff to lose
 7   employment and income.
 8 187. Defendant’s defamatory statements caused Plaintiff’s California and
 9   virtual community to shun him, avoid him and hate him and further caused
10      Plaintiff’s California and virtual community to stop being his friend, stop
11      following him, or otherwise end any, and all, connection and association to
12      Plaintiff.
13 188. Plaintiff’s personal and professional reputation were harmed as a result
14   of defendant’s defamatory statements and such reputation is continuing to
15      be harmed because defendant continue to make the same defamatory
16      statements as described and continue to permit the defamatory
17      statements to go viral on social media websites.
18 189. Plaintiff sustained reputational and financial harm to his businesses,
19   professions and occupations as a result of the defamatory statements.
20 190. Plaintiff was damaged as set forth below and as follows,
21   WHEREFORE Plaintiff prays that this court grant relief in compensatory
22 damages against each defendant and in favor of Plaintiff in the amount of
23 $5,000.000.00, for an order retracting and correcting the defamatory
24 statements, for equitable relief based on principles that are fair and just, and
25 for judgment as also set forth below.
26      WHEREFORE, Plaintiff prays for judgment as set forth below.
27 ///////
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            48
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 49 of 63 Page ID #:49



 1                                    IV. CLAIM IV
 2                           (False Light against defendant)
 3 191. Plaintiff incorporates by reference paragraphs 1 through 190 as though
 4     fully set forth herein.
 5 192. Defendant published the defamatory statements as specifically
 6     described above and incorporated herein, as
 7           a. Defendant’s Second Statement;
 8           b. Defendant’s Fourth Statement;
 9           c. Defendant’s Fifth Statement;
10           d. Defendant’s Eighth Statement;
11           e. Defendant’s Ninth Statement;
12           f. Defendant’s Eleventh Statement;
13           g. Defendant’s Twelfth Statement;
14           h. Defendant’s Fifteenth Statement;
15           i. Defendant’s Sixteen Statement;
16           j. Defendant’s Seventeenth Statement;
17           k. Defendant’s Nineteenth Statement;
18           l. Defendant’s Twentieth Statement;
19           m. Defendant’s Twenty-Second Statement;
20           n. Defendant’s Twenty-Fourth Statement;
21           o. Defendant’s Twenty-Fifth Statement;
22           p. Defendant’s Twenty-Sixth Statement; and
23           q. Defendant’s Video
24     and the statements showed Plaintiff in a false light.
25 193. The false light was highly offensive to a reasonable person in Plaintiff’s
26     position, because Plaintiff did not rape, assault, commit sexual battery on
27     any person.
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           49
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 50 of 63 Page ID #:50


     194. Defendant knew that the publication of the defamatory statements
 1     would create a false impression that (1) Plaintiff assaulted women; (2)
 2     Plaintiff committed a sexual battery on women; (3) Plaintiff committed (1)
 3     and (2) in a manner that would be considered a felony;(4) women
 4     engaged in sexual acts with Plaintiff without the consent of those women;
 5     and/or (5) women were forced by Plaintiff to engage in sexual acts with
 6     Plaintiff, forced meaning the use of fear, threat and intimidation.
 7 195. Defendant’s defamatory statements were not privileged and Plaintiff did
 8   not consent to the publication of the defamatory statements. Plaintiff, in
 9     fact, implored defendant to stop the publication of the defamatory
10     statements.
11 196. Prior to publishing the defamatory statements, defendant knew that
12   publishing the defamatory statements would create a false impression
13     about Plaintiff.
14 197. Prior to publishing the defamatory statements, defendant acted in
15   reckless disregard for the truth in the defamatory statements by not
16     conducting any diligence, inquiry and investigation as to whether or not
17     the defamatory statements were true or false.
18 198. Prior to publishing the defamatory statements, defendant failed to use
19   reasonable care to determine the truth or falsity in the defamatory
20     statements by not conducting reasonable diligence, inquiry and
21     investigation as to whether or not the defamatory statements were true or
22     false.
23 199. Plaintiff sustained reputational and financial harm as result of
24   defendant’s publication of the defamatory statements.
25        WHEREFORE Plaintiff requests that this court grant relief in
26 compensatory damages against each defendant and in favor of Plaintiff in the
27 amount of $5,000.000.00, for an order retracting and correcting the
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           50
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 51 of 63 Page ID #:51


     defamatory statements and any equitable relief based on principles that are
 1 fair and just.
 2        WHEREFORE, Plaintiff prays for judgment as set forth below.
 3                                   V. CLAIM V
 4    (Intentional Interference with Prospective Economic Advantage against
                                      defendant)
 5 200. Plaintiff incorporates by reference paragraphs 1 through 199 as though
 6   fully set forth herein.
 7 201. In October 2019, it was widely reported in the wrestling community,
 8   including through an online news reporting agency called
 9     SoCalUncensored.com, that Plaintiff “signed a multi-year contract with
10     Impact Wrestling. This marks his return to the promotion, as he was
11     previously under contract with the company from 2012 to 2013.” Impact
12     Wrestling is one of the larger and more successful wrestling promotions
13     that are more recognized by the general public, for example like WWE. As
14     such, it was well known that the “Joey Ryan” character was a commodity
15     sought after by one of the top wrestling promotions, i.e., believed to be
16     entertaining and would draw viewer interest. Although Plaintiff was “under
17     contract” with Impact Wrestling, Plaintiff was free to pursue his ventures
18     and promotions as an independent wrestler, which is not the usual case.
19     With the exception of Plaintiff’s Impact contract, usually the independent
20     wrestler is not free to wrestle with, and in, other promotions, without the
21     consent of the promotion. The professional wrestler is no longer
22     “independent” and is disincentivized from pursuing other ventures and
23     shows because if contracted with the bigger promotion, presumably the
24     wrestler is receiving consideration that outweighs life as an independent
25     wrestler.
26 202. Plaintiff sought other business relationships throughout his career
27   including in and around June 2020 through the present.
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           51
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 52 of 63 Page ID #:52


     203. Defendant, at all times referenced and mentioned herein, was well
 1     aware that Plaintiff was an independent wrestler and that in order to make
 2     a sustainable income from wrestling the independent wrestler must seek
 3     multiple ventures, promotions and performances in shows. Plaintiff is, and
 4     was, himself an independent wrestler and on information and belief, is,
 5     and was, involved in professional wrestling promotions at all times
 6     relevant. As such, Defendant was aware that Plaintiff needed to pursue
 7     relationships with multiple promotions. It was widely known in the
 8     professional wrestling community, of which defendant was a part, that
 9     Plaintiff’s contract with Impact was not exclusive.
10 204. In addition to being under contract with Impact Wrestling, plaintiff had
11   past, current and at least potential relationships with the over thirty
12     wrestling promotors and promotions in referenced in Defendant’s First
13     Statement through Twenty-Sixth Statement and Defendant’s Video,
14     including, but not limited to, Impact Wrestling, PWE and ECWA Wrestling.
15 205. Defendant published the statements as specifically described above
16   and incorporated herein, as
17           a. Defendant’s First Statement through Defendant’s Twenty-Sixth
18              Statement; and
19           b. Defendant’s Video
20 206. Defendant has been monitoring Plaintiff’s professional wrestling career,
21   especially after Defendant’s partner cheated on Defendant with an
22     unknowing Plaintiff, that is to say that Plaintiff was unaware of the
23     relationship that Defendant had with the partner. As such, Defendant was
24     aware that his call to action directed to the over thirty wrestling promotors
25     and promotions referenced in Defendant’s First Statement through
26     Twenty-Sixth Statement and Defendant’s Video targeted Plaintiff’s past,
27     present and future business relationships, i.e., contractual relationships,
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           52
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 53 of 63 Page ID #:53


       and that the response that Defendant sought, and seeks, is that the over
 1     thirty wrestling promotors and promotions, never work with and create any
 2     relationship or contract with Plaintiff that would result in Plaintiff receiving
 3     consideration, monetary, fame, notoriety, or otherwise, related to
 4     professional wrestling.
 5 207. Defendant’s statements were a call to action for every promotor in
 6   professional wrestling to agree to ban, blackball and prevent Plaintiff from
 7     being a part of, doing business with and in, and deriving any benefit, e.g.
 8     money, fortune, fame, notoriety, or otherwise from professional wrestling.
 9 208. Defendant’s statements were also a call to action to prevent Plaintiff
10   from income related to his promotion of professional wrestling via social
11     media, YouTube, Patreon, Cameo, etc.
12 209. Defendant used false statements of fact that destroyed Plaintiff’s
13   reputation and otherwise placed Plaintiff in a false light offensive to the
14     reasonable person by painting falsely that Plaintiff committed offensive or
15     criminal acts, including that (1) Plaintiff assaulted women; (2) Plaintiff
16     committed a sexual battery on women; (3) Plaintiff committed (1) and (2)
17     in a manner that would be considered a felony;(4) women engaged in
18     sexual acts with Plaintiff without consent; and/or (5) women were forced
19     by Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use
20     of fear, threat and intimidation.
21 210. Defendant’s statements were false and Plaintiff did not, and had not,
22   (1) assaulted women; (2) committed a sexual battery on women; (3)
23     committed (1) and (2) in a manner that would be considered a felony;(4)
24     engage in sexual acts with women without consent; and/or (5) forced
25     women to engage in sexual acts with Plaintiff, forced meaning the use of
26     fear, threat and intimidation.
27 211. Defendant’s conduct was intended by each defendant, or carried out in
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                             53
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 54 of 63 Page ID #:54


       reckless disregard, and otherwise was substantially certain to result in loss
 1     Plaintiff’s relationships, including those contractual, business, and
 2     financially beneficial to Plaintiff.
 3 212. As a result of Defendant’s conduct, at least to date PWE and ECWA
 4   Wrestling have expressly agreed to ban, blackball and prevent Plaintiff
 5     from being a part of, doing business with and in, and deriving any income
 6     from professional wrestling. Impact Wrestling has also terminated its
 7     contract with Plaintiff.
 8 213. As a result of Defendant’s conduct, Plaintiff did lose hundreds of
 9   subscribers, and thus income, from promotions related to social media,
10     YouTube, Patreon, Cameo, etc.
11 214. Defendant has lost income and business opportunity as a result of
12   Defendants conduct in publishing,
13           a. Defendant’s First Statement through Defendant’s Twenty-Sixth
14               Statement; and
15           b. Defendant’s Video.
16     WHEREFORE Plaintiff prays that this court grant relief in compensatory
17 damages against each defendant and in favor of Plaintiff in the amount of
18 $5,000.000.00, for an order retracting and correcting the defamatory
19 statements, for equitable relief based on principles that are fair and just, and
20 for judgment as also set forth below.
21        WHEREFORE, Plaintiff prays for judgment as set forth below.
22                                  VI. CLAIM VI
23    (Negligent Interference with Prospective Economic Advantage against
                                      defendant)
24 215. Plaintiff incorporates by reference paragraphs 1 through 214 as though
25   fully set forth herein.
26 216. In October 2019, it was widely reported in the wrestling community,
27   including through an online news reporting agency called
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                              54
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 55 of 63 Page ID #:55


       SoCalUncensored.com, that Plaintiff “signed a multi-year contract with
 1     Impact Wrestling. This marks his return to the promotion, as he was
 2     previously under contract with the company from 2012 to 2013.” Impact
 3     Wrestling is one of the larger and more successful wrestling promotions
 4     that are more recognized by the general public, for example like WWE. As
 5     such, it was well known that the “Joey Ryan” character was a commodity
 6     sought after by one of the top wrestling promotions, i.e., believed to be
 7     entertaining and would draw viewer interest. Although Plaintiff was “under
 8     contract” with Impact Wrestling, Plaintiff was free to pursue his ventures
 9     and promotions as an independent wrestler, which is not the usual case.
10     With the exception of Plaintiff’s Impact contract, usually the independent
11     wrestler is not free to wrestle with, and in, other promotions, without the
12     consent of the promotion. The professional wrestler is no longer
13     “independent” and is disincentivized from pursuing other ventures and
14     shows because if contracted with the bigger promotion, presumably the
15     wrestler is receiving consideration that outweighs life as an independent
16     wrestler.
17 217. Plaintiff sought other business relationships throughout his career
18   including in and around June 2020 through the present.
19 218. Defendant, at all times referenced and mentioned herein, was well
20   aware that Plaintiff was an independent wrestler and that in order to make
21     a sustainable income from wrestling the independent wrestler must seek
22     multiple ventures, promotions and performances in shows. Plaintiff is, and
23     was, himself an independent wrestler and on information and belief, is,
24     and was, involved in professional wrestling promotions at all times
25     relevant. As such, Defendant was aware that Plaintiff needed to pursue
26     relationships with multiple promotions. It was widely known in the
27     professional wrestling community, of which defendant was a part, that
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                           55
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 56 of 63 Page ID #:56


       Plaintiff’s contract with Impact was not exclusive.
 1 219. In addition to being under contract with Impact Wrestling, plaintiff had
 2   past, current and at least potential relationships with the over thirty
 3     wrestling promotors and promotions in referenced in Defendant’s First
 4     Statement through Twenty-Sixth Statement and Defendant’s Video,
 5     including, but not limited to, Impact Wrestling, PWE and ECWA Wrestling.
 6 220. Defendant published the statements as specifically described above
 7   and incorporated herein, as
 8           a. Defendant’s First Statement through Defendant’s Twenty-Sixth
 9              Statement; and
10           b. Defendant’s Video
11 221. Defendant has been monitoring Plaintiff’s professional wrestling career,
12   especially after Defendant’s partner cheated on Defendant with an
13     unknowing Plaintiff, that is to say that Plaintiff was unaware of the
14     relationship that Defendant had with the partner. As such, Defendant was
15     aware that his call to action directed to the over thirty wrestling promotors
16     and promotions referenced in Defendant’s First Statement through
17     Twenty-Sixth Statement and Defendant’s Video targeted Plaintiff’s past,
18     present and future business relationships, i.e., contractual relationships,
19     and that the response that Defendant sought, and seeks, is that the over
20     thirty wrestling promotors and promotions, never work with and create any
21     relationship or contract with Plaintiff that would result in Plaintiff receiving
22     consideration, monetary, fame, notoriety, or otherwise, related to
23     professional wrestling.
24 222. Defendant’s statements were a call to action for every promotor in
25   professional wrestling to agree to ban, blackball and prevent Plaintiff from
26     being a part of, doing business with and in, and deriving any benefit, e.g.
27     money, fortune, fame, notoriety, or otherwise from professional wrestling.
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                             56
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 57 of 63 Page ID #:57


     223. Defendant’s statements were also a call to action to prevent Plaintiff
 1     from income related to his promotion of professional wrestling via social
 2     media, YouTube, Patreon, Cameo, etc.
 3 224. Defendant used false statements of fact that destroyed Plaintiff’s
 4   reputation and otherwise placed Plaintiff in a false light offensive to the
 5     reasonable person by painting falsely that Plaintiff committed offensive or
 6     criminal acts, including that (1) Plaintiff assaulted women; (2) Plaintiff
 7     committed a sexual battery on women; (3) Plaintiff committed (1) and (2)
 8     in a manner that would be considered a felony;(4) women engaged in
 9     sexual acts with Plaintiff without consent; and/or (5) women were forced
10     by Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use
11     of fear, threat and intimidation.
12 225. Defendant’s statements were false and Plaintiff did not, and had not,
13   (1) assaulted women; (2) committed a sexual battery on women; (3)
14     committed (1) and (2) in a manner that would be considered a felony;(4)
15     engage in sexual acts with women without consent; and/or (5) forced
16     women to engage in sexual acts with Plaintiff, forced meaning the use of
17     fear, threat and intimidation.
18 226. Defendant’s conduct was negligent, and otherwise was substantially
19   certain to result in loss Plaintiff’s relationships, including those contractual,
20     business, and financially beneficial to Plaintiff.
21 227. As a result of Defendant’s conduct, at least to date PWE and ECWA
22   Wrestling have expressly agreed to ban, blackball and prevent Plaintiff
23     from being a part of, doing business with and in, and deriving any income
24     from professional wrestling. Impact Wrestling has also terminated its
25     contract with Plaintiff.
26 228. a result of Defendant’s conduct, Plaintiff did lose hundreds of
27   subscribers, and thus income, from promotions related to social media,
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            57
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 58 of 63 Page ID #:58


       YouTube, Patreon, Cameo, etc.
 1 229. Defendant has lost income and business opportunity as a result of
 2   Defendants conduct in publishing,
 3           a. Defendant’s First Statement through Defendant’s Twenty-Sixth
 4              Statement; and
 5           b. Defendant’s Video.
 6     WHEREFORE Plaintiff prays that this court grant relief in compensatory
 7 damages against each defendant and in favor of Plaintiff in the amount of
 8 $5,000.000.00, for an order retracting and correcting the defamatory
 9 statements, for equitable relief based on principles that are fair and just, and
10 for judgment as also set forth below.
11   WHEREFORE, Plaintiff prays for judgment as set forth below.
12                                     VII. CLAIM VII
13          (Intentional Infliction of Emotional Distress against defendant)
14 230. Plaintiff incorporates by reference paragraphs 1 through 229 as though
15     fully set forth herein.
16 231. Defendant published the statements as specifically described above
17     and incorporated herein, as
18           a. Defendant’s First Statement through Defendant’s Twenty-Sixth
19              Statement; and
20           b. Defendant’s Video
21 232. Defendant’s conduct was outrageous.
22 233. Defendant’s conduct was intended by each defendant, or carried out in
23     reckless disregard, to cause Plaintiff emotional distress.
24 234. Plaintiff suffered severe emotional distress.
25 235. Defendant’s conduct was a substantial factor in causing Plaintiff’s
26     emotional distress.
27     WHEREFORE Plaintiff prays that this court grant relief in compensatory
28 damages against each defendant and in favor of Plaintiff in the amount of
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           58
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 59 of 63 Page ID #:59


     $5,000.000.00, for an order retracting and correcting the defamatory
 1 statements, for equitable relief based on principles that are fair and just, and
 2 for judgment as also set forth below.
 3        WHEREFORE, Plaintiff prays for judgment as set forth below.
 4                                    VIII. CLAIM VIII
 5           (Negligent Infliction of Emotional Distress against Defendant)
 6 236. Plaintiff incorporates by reference paragraphs 1 through 235 as though
 7     fully set forth herein.
 8 237. Defendant published the defamatory statements as specifically
 9     described above and incorporated herein as,
10              a. Defendant’s First Statement through Defendant’s Twenty-Sixth
11                Statement; and
12              b. Defendant’s Video
13 238. Prior to publishing the defamatory statements, defendant failed to use
14     reasonable care to determine the truth or falsity in the defamatory
15     statements by not conducting reasonable diligence, inquiry and
16     investigation as to whether or not the defamatory statements were true or
17     false.
18 239. Defendant was at least negligent.
19 240. Plaintiff suffered severe emotional distress.
20 241. Defendant’s negligent conduct was a substantial factor in causing
21     Plaintiff’s emotional distress.
22        WHEREFORE Plaintiff prays that this court grant relief in compensatory
23 damages against each defendant and in favor of Plaintiff in the amount of
24 $5,000.000.00, for an order retracting and correcting the defamatory
25 statements, for equitable relief based on principles that are fair and just, and
26 for judgment as also set forth below.
27        WHEREFORE, Plaintiff prays for judgment as set forth below.
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           59
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 60 of 63 Page ID #:60


                                       IX. CLAIM IX
 1                        (Injunctive Relief - against defendant)
 2 242. Plaintiff incorporates by reference paragraphs 1 through 241 as though
 3     fully set forth herein.
 4 243. Defendant has caused irreparable harm to Plaintiff’s businesses, in
 5     reputation, in income, in the goodwill in the business that no amount of
 6     damages could adequately compensate Plaintiff for injuries he sustained,
 7     is sustaining and will sustain, because defendant’s defamatory statements
 8     continue to be posted on internet websites such as Twitter, and defendant
 9     continue to assert that the statements are true thereby destroying
10     Plaintiff’s reputation and business in an ongoing and continuous manner.
11 244. Defendant continues to publish the defamatory statements on social
12     media making it impossible for Plaintiff to practice as a professional
13     wrestler and wrestling promotor and thus limiting Plaintiff’s income,
14     making the harm ongoing.
15 245. Defendant’s conduct is a substantial factor in Plaintiff’s ongoing harm.
16 246. Plaintiff prays this court for an order enjoining defendant, and each of
17     them, from making and publishing any, and all, defamatory statements
18     that (1) Plaintiff assaulted women; (2) Plaintiff committed a sexual battery
19     on women; (3) Plaintiff committed (1) and (2) in a manner that would be
20     considered a felony;(4) women engaged in sexual acts with Plaintiff
21     without the consent of those women; and/or (5) women were forced by
22     Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
23     fear, threat and intimidation.
24 247. Plaintiff prays this court for an injunction ordering defendants, and each
25     of them, to retract the defamatory statements and to take the defamatory
26     statements down from the websites in which the statements were made
27     and published, specifically defendant should retract and take down any,
28     and all, defamatory statements made and published by defendant that 1)
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            60
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 61 of 63 Page ID #:61


        Plaintiff assaulted women; (2) Plaintiff committed a sexual battery on
 1      women; (3) Plaintiff committed (1) and (2) in a manner that would be
 2      considered a felony;(4) women engaged in sexual acts with Plaintiff
 3      without the consent of those women; and/or (5) women were forced by
 4      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
 5      fear, threat and intimidation; and any iteration of such statements.
 6                                     X. CLAIM X
 7                        (Declaratory Relief against Defendant)
 8 248. Plaintiff incorporates by reference paragraphs 1 through 241 as though
 9      fully set forth herein.
10 249. So that Plaintiff may present to social media websites that the herein
11      defamatory statements violate the terms and conditions of social media
12      websites, if they do, regarding publication of false and defamatory
13      statements that tend to harass and harm other persons, Plaintiff prays that
14      this this court declare as false statements that 1) Plaintiff assaulted
15      women; (2) Plaintiff committed a sexual battery on women; (3) Plaintiff
16      committed (1) and (2) in a manner that would be considered a felony;(4)
17      women engaged in sexual acts with Plaintiff without the consent of those
18      women; and/or (5) women were forced by Plaintiff to engage in sexual
19      acts with Plaintiff, forced meaning the use of fear, threat and intimidation.
20                                XI. PRAYER FOR RELIEF
21         Plaintiff, MEEHAN, prays as to the first through eighth claims:
22 1.      Award Plaintiff $200,000.00 in economic damages as to each
23         defendant or the amount lost by Plaintiff as a result of defendant’s
24         conduct multiplied by the months from June 21, 2020 to the date of the
25         award of economic damages;
26 2.      Award Plaintiff $5,000,000.00 as to each defendant in non-economic
27         damages.
28 3.      Order an injunction permanently restraining and enjoining defendant as
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            61
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 62 of 63 Page ID #:62


           set forth in Claim VII including:
 1 a. Preventing defendant from making and publishing the defamatory
 2    statements or any iteration of the defamatory statements as set forth
 3      above and herein;
 4 b. Ordering defendant to retract the defamatory statements as set forth
 5   above and herein;
 6 c. Ordering defendant to direct any, and all, websites that defendant posted
 7    the defamatory statements as set forth above and herein, to delete the
 8      defamatory statements;
 9 4.      Award Plaintiff his actual damages;
10 5.      Award Plaintiff his costs, investigatory fees and expenses to the fullest
11         extent provided by law;
12 6.      Award punitive and exemplary damages against defendant and in favor
13         of Plaintiff in the sum of $10,000,000.00 by reason of defendants’, and
14         each of them, malice, hatred, ill-will, despicable and intentional acts.
15 7.      Awarding Plaintiff such additional and further relief as the Court deems
16         just and proper.
17 Dated: October 20, 2020
18                                        UTZURRUM LAW OFFICES, A.P.C.
19
20
21                                        By:        /s/ Joe Utzurrum
22                                        Joe Utzurrum, Attorney for Plaintiff,
                                          JOSEPH R. MEEHAN
23
24
25
26
27
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                               62
Case 2:20-cv-09623-AB-PLA Document 1 Filed 10/20/20 Page 63 of 63 Page ID #:63


   UTZURRUM LAW OFFICES, A.P.C.
 1 Joe Utzurrum, Esq.
   Cal Bar Number 171701
 2 11620 Wilshire Blvd. Ste. 900
   Los Angeles, California 90025
 3 Tele 310.887.1837
   Email joe@ulawoffices.com
 4
 5 Attorneys for Plaintiff, JOSEPH R.
   MEEHAN
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11 JOSEPH R. MEEHAN,                   ) Case No.
                                       )
12                    Plaintiff,       ) DEMAND FOR JURY TRIAL
13                                     )
                vs.                    )
14                                     )
     PELLE TSICHLIS aka PELLE          )
15   PRIMEAU                           )
                                       )
16                    Defendants,      )
17                                     )
         Plaintiff, JOSEPH R. MEEHAN, hereby, by and through its counsel of
18
     record, request and demand that the case and matters therein be tried in
19
     front of a jury.
20
     Dated: October 20, 2020
21
                                       UTZURRUM LAW OFFICES, A.P.C.
22
23
24
                                       By:        /s/ Joe Utzurrum
25                                     Joe Utzurrum, Attorney for Plaintiff,
26                                     JOSEPH R. MEEHAN
27
28
                                                              Complaint for Damages and
                                                                   Demand for Jury Trial
                                          63
